Name: 2013/218/EU: Commission Implementing Decision of 6Ã May 2013 authorising Member States to adopt certain derogations pursuant to Directive 2008/68/EC of the European Parliament and of the Council on the inland transport of dangerous goods (notified under document C(2013) 2505)
 Type: Decision_IMPL
 Subject Matter: land transport;  organisation of transport;  European Union law
 Date Published: 2013-05-15

 15.5.2013 EN Official Journal of the European Union L 130/26 COMMISSION IMPLEMENTING DECISION of 6 May 2013 authorising Member States to adopt certain derogations pursuant to Directive 2008/68/EC of the European Parliament and of the Council on the inland transport of dangerous goods (notified under document C(2013) 2505) (2013/218/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2008/68/EC of the European Parliament and of the Council of 24 September 2008 on the inland transport of dangerous goods (1), and in particular Article 6(2) and Article 6(4) thereof, Whereas: (1) Annex I, Section I.3, Annex II, Section II.3 and Annex III, Section III.3 to Directive 2008/68/EC contain lists of national derogations, allowing specific national circumstances to be taken into account. Those lists should be updated to include new national derogations. (2) For reasons of clarity, it is appropriate to replace those Sections in their entirety. (3) Directive 2008/68/EC should therefore be amended accordingly. (4) The measures provided for in this Decision are in accordance with the opinion of the committee on the transport of dangerous goods set up by Directive 2008/68/EC, HAS ADOPTED THIS DECISION: Article 1 The Member States listed in the Annex to this Decision are authorised to implement the derogations set out therein regarding the transport of dangerous goods within their territory. These derogations shall be applied without discrimination. Article 2 Annex I, Section I.3, Annex II, Section II.3 and Annex III, Section III.3 to Directive 2008/68/EC are amended in accordance with the Annex to this Decision. Article 3 This Decision is addressed to the Member States. Done at Brussels, 6 May 2013. For the Commission Siim KALLAS Vice-President (1) OJ L 260, 30.9.2008, p. 13. ANNEX Annex I, Section I.3, Annex II, Section II.3 and Annex III, Section III.3 to Directive 2008/68/EC are amended as follows: (1) Annex I, Section I.3 is replaced by the following: I.3. National derogations Derogations for Member States for the transport of dangerous goods within their territory on the basis of Article 6(2) of Directive 2008/68/EC. Numbering of derogations: RO-a/bi/bii-MS-nn RO= Road a/bi/bii= Article 6(2) a/bi/bii MS= Abbreviation of Member State nn= order number Based on Article 6(2)(a) of Directive 2008/68/EC BE Belgium RO a BE 1 Subject: Class 1  Small quantities. Reference to Annex I, Section I.1 to Directive 2008/68/EC: 1.1.3.6. Content of the Annex to the Directive: 1.1.3.6 limits to 20 kg the quantity of mining explosives which can be transported in an ordinary vehicle. Content of the national legislation: Operators of depots remote from supply points may be authorised to transport 25 kg of dynamite or powerful explosives and 300 detonators at the most in ordinary motor vehicles, subject to conditions to be set by the explosives service. Initial reference to the national legislation: Article 111 de larrÃ ªtÃ © royal 23 septembre 1958 sur les produits explosifs. Expiry date: 30 June 2015 RO a BE 2 Subject: Transport of uncleaned empty containers having contained products of different classes. Reference to Annex I, Section I.1 to Directive 2008/68/EC: 5.4.1.1.6. Content of the national legislation: Indication on the transport document uncleaned empty packages having contained products of different classes . Initial reference to the national legislation: DÃ ©rogation 6-97. Comments: Derogation registered by the European Commission as No 21 (under Article 6(10) of Directive 94/55/EC). Expiry date: 30 June 2015 RO a BE 3 Subject: Adoption of RO a UK 4. Initial reference to the national legislation: Expiry date: 30 June 2015 RO a BE 4 Subject: exemption of all ADR requirements for the national transport of maximum 1 000 used ionic smoke detectors from private households to the treatment facility in Belgium via the collection points foreseen in the scenario for the selective collection of smoke detectors. Reference to ADR: all requirements. Reference to Annex I, Section I.1 to Directive 2008/68/EC: Content of the national legislation: The domestic use of ionic smoke detectors is not submitted to regulatory control from a radiological point of view once the smoke detector is of an approved type. The transport of these smoke detectors to the end user is also exempted from ADR requirements. (see 2.2.7.1.2(d)). The WEEE Directive 2002/96/EC (waste electrical and electronic equipment) requires the selective collection of used smoke detectors for treatment of the circuit boards and, for the ionic smoke detectors, to take out the radioactive substances. To make this selective collection possible a scenario has been developed to stimulate private households to bring their used smoke detectors to a collection point from which these detectors can be carried to a treatment facility sometimes via a second collection point or an intermediate storage place. At the collection points metal packagings will be made available wherein a maximum of 1 000 smoke detectors can be packed. From these points one such package with the smoke detectors can be transported together with others wastes to an intermediate storage or the treatment facility. The package will be labelled with the word smoke detector . Initial reference to the national legislation: scenario for the selective collection of smoke detectors makes part of the conditions for removal of approved instruments foreseen in article 3.1.d.2 of the royal decree of 20/07/2001: the general radiation protection regulation. Comments: This derogation is necessary to make the selective collection of used ionic smoke detectors possible. Expiry date: 30 June 2015 DE Germany RO a DE 1 Subject: Mixed packing and mixed loading of car parts with classification 1.4G together with certain dangerous goods (n4). Reference to Annex I, Section I.1 to Directive 2008/68/EC: 4.1.10 and 7.5.2.1. Content of the Annex to the Directive: Provisions on mixed packing and mixed loading. Content of the national legislation: UN 0431 and UN 0503 may be loaded together with certain dangerous goods (products related to car manufacturing) in certain amounts, listed in the exemption. The value 1 000 (comparable with 1.1.3.6.4) shall not be exceeded. Initial reference to the national legislation: Gefahrgut-Ausnahmeverordnung  GGAV 2002 vom 6.11.2002 (BGBl. I S. 4350); Ausnahme 28. Comments: The exemption is needed to provide fast delivery of safety car parts depending on local demand. Due to the wide product range storage of these products using local garages is not common. Expiry date: 30 June 2015 RO a DE 2 Subject: Exemption from the requirement to carry a transport document and a shippers declaration for certain quantities of dangerous goods as defined in 1.1.3.6 (n1). Reference to Annex I, Section I.1 to Directive 2008/68/EC: 5.4.1.1.1 and 5.4.1.1.6. Content of the Annex to the Directive: contents of the transport document. Content of the national legislation: For all classes except Class 7: no transport document is needed if the quantity of the goods transported does not exceed the quantities given in 1.1.3.6. Initial reference to the national legislation: Gefahrgut-Ausnahmeverordnung  GGAV 2002 vom 6.11.2002 (BGBl. I S. 4350); Ausnahme 18. Comments: The information provided by the marking and labelling of packages is considered sufficient for national transport, as a transport document is not always appropriate where local distribution is involved. Derogation registered by the European Commission as No 22 (under Article 6(10) of Directive 94/55/EC). Expiry date: 30 June 2015 RO a DE 3 Subject: Transportation of measurement standards and fuel pumps (empty, non-cleaned). Reference to Annex I, Section I.1 to Directive 2008/68/EC: Provisions for UN numbers 1202, 1203 and 1223. Content of the Annex to the Directive: Packaging, marking, documents, transport and handling instructions, instructions for vehicle crews. Content of the national legislation: Specification of applicable regulations and ancillary provisions for applying the derogation; up to 1 000 l: comparable with empty, non-cleaned packaging; above 1 000 l: Compliance with certain regulations for tanks; transportation empty and non-cleaned only. Initial reference to the national legislation: Gefahrgut-Ausnahmeverordnung  GGAV 2002 vom 6.11.2002 (BGBl. I S. 4350); Ausnahme 24. Comments: List No 7, 38, 38a. Expiry date: 30 June 2015 RO a DE 5 Subject: Combined packaging authorisation. Reference to Annex I, Section I.1 to Directive 2008/68/EC: 4.1.10.4 MP2. Content of the Annex to the Directive: Prohibition of combined packaging. Content of the national legislation: Classes 1.4S, 2, 3 and 6.1; authorisation of combined packaging of objects in Class 1.4S (cartridges for small weapons), aerosols (Class 2) and cleaning and treatment materials in Classes 3 and 6.1 (UN numbers listed) as sets to be sold in combined packaging in packaging group II and in small quantities. Initial reference to the national legislation: Gefahrgut-Ausnahmeverordnung  GGAV 2002 vom 6.11.2002 (BGBl. I S. 4350); Ausnahme 21. Comments: List No 30*, 30a, 30b, 30c, 30d, 30e, 30f, 30g. Expiry date: 30 June 2015 DK Denmark RO a DK 2 Subject: Road transport of packaging containing explosive substances and packaging containing detonators on the same vehicle. Reference to Annex I, Section I.1 to Directive 2008/68/EC: 7.5.2.2. Content of the Annex to the Directive: Mixed packing provisions. Content of the national legislation: The rules in the ADR must be observed when transporting dangerous goods by road. Initial reference to the national legislation: BekendtgÃ ¸relse nr. 729 of 15. august 2001 om vejtransport of farligt gods § 4, stk. l. Comments: There is a practical need for being able to pack explosive substances together with detonators on the same vehicle when transporting such goods from where they are stored to the workplace and back again. When the Danish legislation concerning the transport of dangerous goods is amended, the Danish authorities will allow such transport under the following conditions: 1. Not more than 25 kg explosive substances under group D are being transported. 2. Not more than 200 pieces of detonators under group B are being transported. 3. Detonators and explosive substances must be packed separately in UN-certified packaging in accordance with the rules set out in Directive 2000/61/EC amending Directive 94/55/EC. 4. The distance between packaging that contains detonators and packaging that contains explosive substances must be at least 1 metre. This distance has to be observed even after a sudden application of the brakes. Packaging containing explosive substances and packaging containing detonators must be placed in a way that makes it possible quickly to remove them from the vehicle. 5. All other rules concerning the transport of dangerous goods by road must be observed. Expiry date: 30 June 2015 RO a DK 3 Subject: Road transport of packagings and articles containing wastes or residues of dangerous goods of certain classes from households and enterprises for the purpose of disposal. Reference to Annex I, Section I.1 to Directive 2008/68/EC: Parts and Chapters 2, 3, 4.1, 5.1, 5.2, 5.4, 6, 8.1 and 8.2. Content of the Annex to the Directive: Classification provisions, special provisions, packing provisions, consignment procedures, requirements for the construction and testing of packagings, general requirements concerning transport units and equipment on board and training requirements. Content of the national legislation: Inner packagings and articles containing waste or residues of dangerous goods of certain classes collected from private households or enterprises for the purpose of disposal may be packed together in certain outer packagings and/or overpacks and carried under special consignment procedures including special packing and marking restrictions. The quantity of dangerous goods per inner packaging, per outer packaging and/or per transport unit is restricted. Initial reference to the national legislation: BekendtgÃ ¸relse nr. 818 af 28. juni 2011 om vejtransport af farligt gods § 4, stk. 3. Comments: It is not possible for waste managers to apply all provisions of Annex I, Section I.1 to Directive 2008/68/EC when wastes with residual amounts of dangerous goods have been collected from private households and enterprises to be carried for disposal. The waste is usually contained in packagings that have been sold in retail. Expiry date: 1 January 2019 FI Finland RO a FI 1 Subject: Transport of dangerous goods in certain amounts in buses and low active radioactive materials in small quantities for the purposes of health care and research. Reference to Annex I, Section I.1 to Directive 2008/68/EC: 4.1, 5.4. Content of the Annex to the Directive: Packaging provisions, documentation. Content of the national legislation: Transport of dangerous goods in certain amounts under the limit of 1.1.3.6 with a maximum net mass of not more than 200 kg in buses is allowed without using the transport document and without fulfilling all the packaging requirements. When transporting the low active radioactive materials with a weight of max 50 kg for the purposes of health care and research, the vehicle need not be marked and equipped according to the ADR. Initial reference to the national legislation: Liikenne- ja viestintÃ ¤ministeriÃ ¶n asetus vaarallisten aineiden kuljetuksesta tiellÃ ¤ (277/2002; 313/2003; 312/2005). Expiry date: 30 June 2015 RO a FI 2 Subject: Description of empty tanks in the transport document. Reference to Annex I, Section I.1 to Directive 2008/68/EC: 5.4.1.1.6. Content of the Annex to the Directive: Special provisions for empty uncleaned packagings, vehicles, containers, tanks, battery-vehicles and multiple element gas containers ( MEGCs ). Content of the national legislation: In the case of empty, uncleaned tank vehicles in which two or more substances with UN numbers 1202, 1203 and 1223 have been carried, the description in the transport documents may be completed by the words Last load  together with the name of the product having the lowest flashpoint; Empty tank vehicle, 3, last load: UN 1203 Motor spirit, II . Initial reference to the national legislation: Liikenne- ja viestintÃ ¤ministeriÃ ¶n asetus vaarallisten aineiden kuljetuksesta tiellÃ ¤ (277/2002; 313/2003). Expiry date: 30 June 2015 RO a FI 3 Subject: Labelling and marking of the transport unit for explosives. Reference to Annex I, Section I.1 to Directive 2008/68/EC: 5.3.2.1.1. Content of the Annex to the Directive: General orange-coloured plate marking provisions. Content of the national legislation: Transport units transporting (normally in vans) small amounts of explosives (maximum 1 000 kg (net)) to quarries and working sites may be labelled at the front and at the rear, using the placard in model No 1. Initial reference to the national legislation: Liikenne- ja viestintÃ ¤ministeriÃ ¶n asetus vaarallisten aineiden kuljetuksesta tiellÃ ¤ (277/2002; 313/2003). Expiry date: 30 June 2015 FR France RO a FR 2 Subject: Transport of waste arising from care activities involving a risk of infection covered by UN 3291 with a mass less than or equal to 15 kg. Reference to Annex I, Section I.1 to Directive 2008/68/EC: Annexes A and B. Content of the national legislation: Exemption from the requirements of the ADR for the transport of waste arising from care activities presenting a risk of infection covered by UN 3291 with a mass less than or equal to 15 kg. Initial reference to the national legislation: ArrÃ ªtÃ © du 1er juin 2001 relatif au transport des marchandises dangereuses par route  Article 12. Expiry date: 30 June 2015 RO a FR 5 Subject: Transport of dangerous goods in public passenger transport vehicles (18). Reference to Annex I, Section I.1 to Directive 2008/68/EC: 8.3.1. Content of the Annex to the Directive: Transport of passengers and dangerous goods. Content of the national legislation: Transport of dangerous goods other than those of class 7, authorised in public transport vehicles as hand luggage: only the provisions relating to the packaging, marking and labelling of parcels set out in 4.1, 5.2 and 3.4 apply. Initial reference to the national legislation: ArrÃ ªtÃ © du 29 mai 2009 relatif au transport des marchandises dangereuses par voies terrestres, annexe I paragraphe 3.1. Comments: Only dangerous goods for personal or own professional use are permitted to be carried in hand luggage. Portable gas receptacles are allowed for patients with respiratory problems in the necessary amount for one journey. Expiry date: 29 February 2016 RO a FR 6 Subject: Own-account transport of small quantities of dangerous goods (18). Reference to Annex I, Section I.1 to Directive 2008/68/EC: 5.4.1. Content of the Annex to the Directive: Obligation to have a transport document. Content of the national legislation: Own-account transport of small quantities of dangerous goods other than class 7, not exceeding the limits set in 1.1.3.6 is not subject to the obligation to have a transport document provided for in 5.4.1. Initial reference to the national legislation: ArrÃ ªtÃ © du 29 mai 2009 relatif au transport des marchandises dangereuses par voies terrestres annexe I, paragraphe 3.2.1. Expiry date: 29 February 2016 RO a FR 7 Subject: Road transport of samples of chemical substances, mixtures and articles containing dangerous goods for the purpose of market surveillance Reference to Annex I, Section I.1 to Directive 2008/68/EC: Parts 1 to 9. Content of the Annex to the Directive: General provisions, classification, special provisions and exemptions concerning the carriage of dangerous goods packed in limited quantities, provisions concerning the use of packaging and tanks, consignment procedures, packaging construction requirements, provisions concerning transport conditions, handling, loading and unloading, requirements concerning transport equipment and transport operations, requirements concerning the construction and approval of vehicles. Content of the national legislation: Samples of chemical substances, mixtures and articles containing dangerous goods and carried for analysis as a part of market surveillance activity shall be packed in combination packagings. They shall comply with the rules concerning maximum quantities for inner packaging depending on the type of the dangerous good involved. The outer packaging shall comply with the requirements for solid plastic boxes (4H2, Chapter 6.1 of Annex I, Section I.1 to Directive 2008/68/EC). The outer packaging must bear the marking of Section 3.4.7, Annex I, Section I.1 to Directive 2008/68/EC and the text Samples for analysis  (in French: Echantillons destinÃ ©s Ã lanalyse ). Provided that these provisions are complied with, the carriage is not subject to the provisions of Annex I, Section I.1 to Directive 2008/68/EC. Initial reference to the national legislation: ArrÃ ªtÃ © du 12 dÃ ©cembre 2012 modifiant larrÃ ªtÃ © du 29 mai 2009 relatif aux transports de marchandises dangereuses par voies terrestres Comments: The exemption of Section 1.1.3, Annex I, Section I.1 to Directive 2008/68/EC does not provide for the transport of samples of dangerous goods for analysis taken by or on behalf of the competent authorities. To ensure effective market surveillance, France has introduced a procedure based on the system applicable to limited quantities for ensuring the safety of transport of samples containing dangerous goods. As it is not always feasible to apply the provisions of table A the quantity limit for the inner packaging has been defined in a more operational way. Expiry date: 1 January 2019 IE Ireland RO a IE 1 Subject: Exemption from the requirement of 5.4.0 of the ADR for a transport document for the carriage of pesticides of ADR Class 3, listed under 2.2.3.3 as FT2 pesticides (f.p. < 23 °C) and ADR Class 6.1, listed under 2.2.61.3 as T6 pesticides, liquid (flash point not less than 23 °C), where the quantities of dangerous goods being carried do not exceed the quantities set out in 1.1.3.6 of the ADR. Reference to Annex I, Section I.1 to Directive 2008/68/EC: 5.4. Content of the Annex to the Directive: Requirement for transport document. Content of the national legislation: A transport document is not required for the carriage of pesticides of ADR Classes 3 and 6.1, where the quantity of dangerous goods being carried does not exceed the quantities set out in 1.1.3.6 of the ADR. Initial reference to the national legislation: Regulation 82(9) of the Carriage of Dangerous Goods by Road Regulations 2004 . Comments: Unnecessary, onerous requirement for local transport and delivery of such pesticides. Expiry date: 30 June 2015 RO a IE 2 Subject: Exemption from some of the provisions of the ADR on the packaging, marking and labelling of small quantities (below the limits in 1.1.3.6) of time expired pyrotechnic articles of classification codes 1.3G, 1.4G and 1.4S of Class 1 of the ADR, bearing the respective substance identification numbers UN 0092, UN 0093, UN 0191, UN 0195, UN 0197, UN 0240, UN 0312, UN 0403, UN 0404 or UN 0453 for carriage to the nearest military barracks for disposal. Reference to Annex I, Section I.1 to Directive 2008/68/EC: 1.1.3.6, 4.1, 5.2 and 6.1. Content of the Annex to the Directive: Disposal of out of date pyrotechnics. Content of the national legislation: The provisions of the ADR on the packaging, marking and labelling of expired pyrotechnic articles bearing the respective UN numbers UN 0092, UN 0093, UN 0191, UN 0195, UN 0197, UN 0240, UN 0312, UN 0403, UN 0404 or UN 0453 for carriage to the nearest military barracks do not apply provided the general packaging provisions of the ADR are complied with and additional information is included in the transport document. It applies only to the local transport, to the nearest military barracks, of small quantities of these time-expired pyrotechnics for safe disposal. Initial reference to the national legislation: Regulation 82(10) of the Carriage of Dangerous Goods by Road Regulations 2004 . Comments: The carriage of small quantities of time expired  marine emergency flares, especially from pleasure boat owners and ship chandlers, to military barracks for safe disposal has created difficulties, particularly in relation to packaging requirements. The derogation is for small quantities (below those specified in 1.1.3.6) for local transport. Expiry date: 30 June 2015 RO a IE 3 Subject: Exemption from the requirements of 6.7 and 6.8, in relation to the transport by road of nominally empty uncleaned storage tanks (for storage at fixed locations) for the purpose of cleaning, repair, testing or scrapping. Reference to Annex I, Section I.1 to Directive 2008/68/EC: 6.7 and 6.8. Content of the Annex to the Directive: Requirements for the design, construction, inspection and testing of tanks. Content of the national legislation: Exemption from the requirements of 6.7 and 6.8 of the ADR for the carriage by road of nominally empty uncleaned storage tanks (for storage at fixed premises) for the purpose of cleaning, repair, testing or scrapping, provided that (a) as much of the pipe work which was connected to the tank as was reasonably practicable to remove from it has been removed; (b) a suitable pressure relief valve, which shall remain operational during the carriage, is fitted to the tank; and (c) subject to (b) above all openings in the tank and in any pipe work attached thereto have been sealed to prevent the escape of any dangerous goods, insofar as it is reasonably practicable to do so. Initial reference to the national legislation: Proposed amendment to Carriage of Dangerous Goods by Road Regulations, 2004 . Comments: These tanks are used for the storage of substances at fixed premises and not for the transport of goods. They would contain very small quantities of dangerous goods while they (the tanks) were being transported to different premises for cleaning, repair, etc. Previously under Article 6(10) of Directive 94/55/EC. Expiry date: 30 June 2015 RO a IE 4 Subject: Exemption from the requirements of 5.3, 5.4, 7 and Annex B of the ADR, in relation to the carriage of gas cylinders of dispensing agents (for beverages) where they are carried on the same vehicle as the beverages (for which they are to be used). Reference to Annex I, Section I.1 to Directive 2008/68/EC: 5.3, 5.4, 7 and Annex B. Content of the Annex to the Directive: The marking of the vehicles, the documentation to be carried and the provisions concerning transport equipment and transport operations. Content of the national legislation: Exemption from the requirements of 5.3, 5.4, 7 and Annex B of the ADR for cylinders of gases, used as dispensing agents for beverages, where these cylinders of gases are carried on the same vehicle as the beverages (for which they are to be used). Initial reference to the national legislation: Proposed amendment to Carriage of Dangerous Goods by Road Regulations, 2004 . Comments: The main activity consists of the distribution of packages of beverages, which are not substances according to the ADR, together with small quantities of small cylinders of associated dispensing gases. Previously under Article 6(10) of Directive 94/55/EC. Expiry date: 30 June 2015 RO a IE 5 Subject: Exemption, for national transport within Ireland, from the construction and testing requirements for receptacles, and their provisions on use, contained in 6.2 and 4.1 of the ADR, for cylinders and pressure drums of gases of Class 2 that have undergone a multimodal transport journey, including maritime carriage, where (i) these cylinders and pressure drums are constructed, tested and used in accordance with the IMDG Code, (ii) these cylinders and pressure drums are not refilled in Ireland but returned nominally empty to the country of origin of the multimodal transport journey, and (iii) these cylinders and pressure drums are distributed locally in small quantities. Reference to Annex I, Section I.1 to Directive 2008/68/EC: 1.1.4.2, 4.1 and 6.2. Content of the Annex to the Directive: Provisions relating to multimodal transport journeys, including maritime carriage, use of cylinders and pressure drums for gases of ADR Class 2, and construction and testing of these cylinders and pressure drums for gases of ADR Class 2. Content of the national legislation: The provisions of 4.1 and 6.2 do not apply to cylinders and pressure drums of gases of Class 2, provided (i) these cylinders and pressure drums are constructed and tested in accordance with the IMDG Code, (ii) these cylinders and pressure drums are used in accordance with the IMDG Code, (iii) these cylinders and pressure drums were transported to the consignor by means of multimodal transport, including maritime carriage, (iv) the transport of these cylinders and pressure drums to the final user consists only of a single transport journey, completed within the same day, from the consignee of the multimodal transport operation (referred to in (iii)), (v) these cylinders and pressure drums are not refilled within the State and are returned nominally empty to the country of origin of the multimodal transport operation (referred to in (iii)), and (vi) these cylinders and pressure drums are distributed locally within the State in small quantities. Initial reference to the national legislation: Proposed amendment to Carriage of Dangerous Goods by Road Regulations, 2004 . Comments: The gases contained in these cylinders and pressure drums are of a specification, required by the final user, which results in the need to import them from outside the ADR area. Following use, these nominally empty cylinders and pressure drums are required to be returned to the country of origin, for refilling with the specially specified gases  they are not to be refilled within Ireland or indeed within any part of the ADR area. Though not in compliance with the ADR, they are in compliance with and accepted for the purposes of the IMDG Code. The multimodal transport, beginning from outside the ADR area, is intended to finish at the importers premises, from where it is intended that these cylinders and pressure drums be distributed to the final user locally within Ireland in small quantities. This carriage, within Ireland, would fall within the amended Article 6(9) of Directive 94/55/EC. Expiry date: 30 June 2015 LT Lithuania RO a LT 1 Subject: Adoption of RO a UK 6 Initial reference to the national legislation: Lietuvos Respublikos VyriausybÃ s 2000 m. kovo 23 d. nutarimas Nr. 337 DÃ l pavojingÃ ³ kroviniÃ ³ veÃ ¾imo keliÃ ³ transportu Lietuvos Respublikoje  (Government resolution No 337 on the Transport of Dangerous Goods by Road in the Republic of Lithuania, adopted on 23 March 2000). Expiry date: 30 June 2015 UK United Kingdom RO a UK 1 Subject: Carriage of certain items containing low-hazard radioactive material, such as clocks, watches, smoke detectors, compass dials (E1). Reference to Annex I, Section I.1 to Directive 2008/68/EC: Most requirements of the ADR. Content of the Annex to the Directive: Requirements concerning the carriage of Class 7 material. Content of the national legislation: Total exemption from the provisions of the national regulations for certain commercial products containing limited quantities of radioactive material. (A luminous device intended to be worn by a person; in any one vehicle or railway vehicle no more than 500 smoke detectors for domestic use with an individual activity not exceeding 40 kBq; or in any one vehicle or railway vehicle no more than five gaseous tritium light devices with an individual activity not exceeding 10 GBq). Initial reference to the national legislation: The Radioactive Material (Road Transport) Regulations 2002: Regulation 5(4)(d). The Carriage of Dangerous Goods and Use of Transportable Pressure Equipment Regulations 2004: Regulation 3(10). Comments: This derogation is a short-term measure, which will no longer be required when similar amendments to the International Atomic Energy Agency ( IAEA ) regulations have been incorporated into the ADR. Expiry date: 30 June 2015 RO a UK 2 Subject: Exemption from the requirement to carry a transport document for certain quantities of dangerous goods (other than Class 7) as defined in 1.1.3.6 (E2). Reference to Annex I, Section I.1 to Directive 2008/68/EC: 1.1.3.6.2 and 1.1.3.6.3. Content of the Annex to the Directive: Exemptions from certain requirements for certain quantities per transport unit. Content of the national legislation: Transport document is not required for limited quantities, except where these form part of a larger load. Initial reference to the national legislation: The Carriage of Dangerous Goods and Use of Transportable Pressure Equipment Regulations 2004: Regulation 3(7)(a). Comments: This exemption is suited to national transport, where a transport document is not always appropriate in cases where local distribution is involved. Expiry date: 30 June 2015 RO a UK 3 Subject: Exemption from the requirement for vehicles carrying low-level radioactive material to carry fire-fighting equipment (E4). Reference to Annex I, Section I.1 to Directive 2008/68/EC: 8.1.4. Content of the Annex to the Directive: Requirement for vehicles to carry fire-fighting appliances. Content of the national legislation: Removes requirement to carry fire extinguishers when carrying only excepted packages (UN 2908, 2909, 2910 and 2911). Restricts the requirement where only a small number of packages are carried. Initial reference to the national legislation: The Radioactive Material (Road Transport) Regulations 2002: Regulation 5(4)(d). Comments: Carriage of fire-fighting equipment is in practice irrelevant to the transport of UN 2908, 2909, 2910, UN 2911, which may often be carried in small vehicles. Expiry date: 30 June 2015 RO a UK 4 Subject: Distribution of goods in inner packagings to retailers or users (excluding those of classes 1, 4.2, 6.2 and 7) from local distribution depots to retailers or users and from retailers to end users (N1). Reference to Annex I, Section I.1 to Directive 2008/68/EC: 6.1. Content of the Annex to the Directive: Requirements for the construction and testing of packaging. Content of national legislation: Packaging is not required to have been allocated an RID/ADR or UN mark or to be otherwise marked if it contains goods as set out in Schedule 3. Initial reference to the national legislation: The Carriage of Dangerous Goods and Use of Transportable Pressure Equipment Regulations 2004: Regulation 7(4) and Regulation 36 Authorisation Number 13. Comments: The requirements of the ADR are inappropriate for the final stages of carriage from a distribution depot to a retailer or user or from a retailer to an end user. The purpose of this derogation is to allow the inner receptacles of goods for retail distribution to be carried on the final leg of a local distribution journey without an outer packaging. Expiry date: 30 June 2015 RO a UK 5 Subject: To allow different maximum total quantity per transport unit  for Class 1 goods in categories 1 and 2 of table in 1.1.3.6.3 (N10). Reference to Annex I, Section I.1 to Directive 2008/68/EC: 1.1.3.6.3 and 1.1.3.6.4. Content of the Annex to the Directive: Exemptions related to quantities carried per transport unit. Content of the national legislation: Lays down rules regarding exemptions for limited quantities and mixed loading of explosives. Initial reference to the national legislation: Carriage of Explosives by Road Regulations 1996, reg. 13 and Schedule 5; reg. 14 and Schedule 4. Comments: To allow different quantity limits for Class 1 goods, viz 50  for category 1 and 500  for category 2. For the purpose of calculating mixed loads, the multiplication factors to read 20  for transport category 1 and 2  for transport category 2. Previously under Article 6(10) of Directive 94/55/EC. Expiry date: 30 June 2015 RO a UK 6 Subject: Increase of maximum net mass of explosive articles permissible in EX/II vehicles (N13). Reference to Annex I, Section I.1 to Directive 2008/68/EC: 7.5.5.2. Content of the Annex to the Directive: Limitations on quantities carried for explosive substances and articles. Content of the national legislation: Limitations on quantities carried for explosive substances and articles. Initial reference to the national legislation: Carriage of Explosives by Road Regulations 1996, reg. 13, Schedule 3. Comments: UK Regulations allow a maximum net mass of 5 000 kg in Type II vehicles for Compatibility Groups 1.1C, 1.1D, 1.1E and 1.1J. Many articles of Class 1.1C, 1,1D, 1.1E and 1.1J being moved in Europe are large or bulky and exceed about 2,5 m in length. They are primarily explosive articles for military use. The limitations on the construction for EX/III vehicles (which are required to be closed vehicles) make it very difficult to load and unload such articles. Some articles would require specialist loading and unloading equipment at both ends of the journey. In practice, this equipment rarely exists. There are few EX/III vehicles in use in the UK and it would be extremely onerous on industry to require further specialist EX/III vehicles to be constructed to carry this type of explosive. In the UK military explosives are mostly carried by commercial carriers and are thus unable to take advantage of the exemption for military vehicles in the Framework Directive. To overcome this problem, the UK has always permitted the carriage of up to 5 000 kg of such articles on EX/II vehicles. The present limit is not always sufficient because an article may contain more than 1 000 kg of explosive. Since 1950 there have been only two incidents (both in the 1950s) involving blasting explosives with a weight above 5 000 kg. The incidents were caused by a tyre fire and a hot exhaust system setting fire to the sheeting. The fires could have occurred with a smaller load. There were no fatalities or injuries. There is empirical evidence to suggest that correctly packaged explosive articles would be unlikely to ignite due to impact, e.g. from vehicle collisions. Evidence from military reports and from trials data on missile impact tests shows that it needs an impact velocity in excess of that created by the 12 metre drop test to bring about the ignition of cartridges. Present safety standards would not be affected. Expiry date: 30 June 2015 RO a UK 7 Subject: Exemption from supervision requirements for small quantities of certain Class 1 goods (N12). Reference to Annex I, Section I.1 to Directive 2008/68/EC: 8.4 and 8.5 S1(6). Content of the Annex to the Directive: Supervision requirements for vehicles carrying certain quantities of dangerous goods. Content of the national legislation: Provides for safe parking and supervision facilities but does not require that certain Class 1 loads be supervised at all times as required in the ADR 8.5 S1(6). Initial reference to the national legislation: Carriage of Dangerous Goods by Road Regulations 1996, reg. 24. Comments: The supervision requirements of the ADR are not always feasible in a national context. Expiry date: 30 June 2015 RO a UK 8 Subject: Easing of restrictions on transporting mixed loads of explosives, and explosives with other dangerous goods, in wagons, vehicles and containers (N4/5/6). Reference to Annex I, Section I.1 to Directive 2008/68/EC: 7.5.2.1 and 7.5.2.2. Content of the Annex to the Directive: Restrictions on certain types of mixed loading. Content of the national legislation: National legislation is less restrictive regarding mixed loading of explosives, providing such carriage can be accomplished without risk. Initial reference to the national legislation: Carriage of Dangerous Goods by Road Regulations 1996, Regulation 18. Comments: The UK wishes to permit some variations on the rules for mixing explosives with other explosives and for explosives with other dangerous goods. Any variation will have a quantity limitation on one or more constituent parts of the load and would only be permitted provided that all reasonably practicable measures have been taken to prevent the explosives being brought into contact with, or otherwise endangering or being endangered by, any such goods . Examples of variations the UK may want to permit are: 1. Explosives allocated on classification to UN Numbers 0029, 0030, 0042, 0065, 0081, 0082, 0104, 0241, 0255, 0267, 0283, 0289, 0290, 0331, 0332, 0360 or 0361 may be carried in the same vehicle with dangerous goods allocated on classification the UN Number 1942. The quantity of UN 1942 permitted to be carried shall be limited by deeming it to be an explosive of 1.1D. 2. Explosives allocated on classification to UN Numbers 0191, 0197, 0312, 0336, 0403, 0431 or 0453 may be carried in the same vehicle with dangerous goods (except flammable gases, infectious substances and toxic substances) in transport category 2 or dangerous goods in transport category 3, or any combination of them, provided the total mass or volume of dangerous goods in transport category 2 does not exceed 500 kg or l and the total net mass of such explosives does not exceed 500 kg. 3. Explosives of 1.4G may be carried with flammable liquids and flammable gases in transport category 2 or non-flammable, non-toxic gases in transport category 3, or in any combination of them in the same vehicle, provided the total mass or volume of dangerous goods when added together does not exceed 200 kg or l and the total net mass of explosives does not exceed 20 kg. 4. Explosive articles allocated on classification to UN Numbers 0106, 0107 or 0257 may be carried with explosive articles in Compatibility Group D, E or F for which they are components. The total quantity of explosives of UN Numbers 0106, 0107 or 0257 shall not exceed 20 kg. Expiry date: 30 June 2015 RO a UK 9 Subject: Alternative to display of orange plates for small consignments of radioactive material in small vehicles. Reference to Annex I, Section I.1 to Directive 2008/68/EC: 5.3.2. Content of the Annex to the Directive: Requirement for orange plates to be displayed on small vehicles carrying radioactive material. Content of the national legislation: Permits any derogation approved under this process. The derogation requested is: Vehicles must either: (a) be placarded according to the applicable provisions of ADR paragraph 5.3.2; or (b) in the case of a vehicle carrying not more than ten packages containing non-fissile or fissile excepted radioactive material and where the sum of the transport indexes of these packages does not exceed 3, may alternatively carry a notice complying with the requirements laid down in national legislation. Initial reference to the national legislation: The Radioactive Material (Road Transport) Regulations 2002, Regulation 5(4)(d). Comments: Expiry date: 30 June 2015 RO-a-UK-10 Subject: Transport of waste arising from care activities involving a risk of infection covered by UN 3291 with a mass less than or equal to 15 kg. Reference to Annex I, Section I.1 to Directive 2008/68/EC: all provisions. Content of national legislation: Exemption from the requirements of the Annex I, Section I.1 for the transport of waste arising from care activities involving a risk of infection covered by UN 3291 with a mass less than or equal to 15 kg. Initial reference to the national legislation: This derogation is intended to be issued under The Carriage of Dangerous Goods and Use of Transportable Pressure Equipment Regulations 2011. Expiry date: 1 January 2017 Based on Article 6(2)(b)(i) of Directive 2008/68/EC BE Belgium RO bi BE 3 Subject: Training of drivers. Local transport of UN 1202, 1203 and 1223 in packages and in tanks (in Belgium, radius of 75 km of the location of the registered office). Reference to Annex I, Section I.1 to Directive 2008/68/EC: 8.2. Content of the Annex to the Directive: Structure of the training: 1. Training packages; 2. Training tank; 3. Special training Cl 1; 4. Special training Cl 7. Content of the national legislation: Definitions  certificate  issue  duplicates  validity and extension  organisation of courses and examination  derogations  penalties  final provisions. Initial reference to the national legislation: To be specified in a forthcoming regulation. Comments: It is proposed that an initial course be given followed by an examination limited to the transport of UN 1202, 1203 and 1223 in packages and in tanks within a radius of 75 km of the location of the registered office  the length of training must meet the requirements of the ADR  after 5 years the driver must follow a refresher course and pass an examination  the certificate will stipulate national transport of UN 1202, 1203 and 1223 pursuant to Article 6(2) of Directive 2008/68/EC . Expiry date: 30 June 2015 RO bi BE 4 Subject: Transport of dangerous goods in tanks for elimination by incineration. Reference to Annex I, Section I.1 to Directive 2008/68/EC: 3.2. Content of the national legislation: By derogation from the table in 3.2 it is permitted to use a tank-container with tank-code L4BH instead of tank-code L4DH for the carriage of water reactive liquid, toxic, III, n.o.s. under certain conditions. Initial reference to the national legislation: DÃ ©rogation 01  2002. Comments: This regulation may only be used for the short-distance transport of hazardous waste. Expiry date: 30 June 2015 RO bi BE 5 Subject: Carriage of waste to waste disposal plants. Reference to Annex I, Section I.1 to Directive 2008/68/EC: 5.2, 5.4, 6.1 (old regulation: A5, 2X14, 2X12). Content of the Annex to the Directive: Classification, marking and requirements concerning the packaging. Content of the national legislation: Instead of classifying waste according to the ADR, waste is assigned to different groups (flammable solvents, paints, acids, batteries, etc.) to avoid dangerous reactions within one group. The requirements for the manufacture of packaging are less restrictive. Initial reference to the national legislation: ArrÃ ªtÃ © royal relatif au transport des marchandises dangereuses par route. Comments: This regulation may be used for the carriage of small quantities of waste to disposal plants. Expiry date: 30 June 2015 RO bi BE 6 Subject: Adoption of RO bi SE 5 Initial reference to the national legislation: Expiry date: 30 June 2015 RO bi BE 7 Subject: Adoption of RO bi SE 6 Initial reference to the national legislation: Expiry date: 30 June 2015 RO bi BE 8 Subject: Adoption of RO bi UK 2 Initial reference to the national legislation: Expiry date: 30 June 2015 RO bi BE 9 Subject: Adoption of RO bi SE 3. Initial reference to the national legislation: - Expiry date: 15 January 2018 RO bi BE 10 Subject: Transport in close proximity of industrial sites including transport on public road. Reference to Annex I, Section I.1 to Directive 2008/68/EC: Annexes A and B. Content of the Annex to the Directive: Annexes A and B. Content of the national legislation: The derogations concern the documentation, labelling and marking of packages and the drivers certificate. Initial reference to the national legislation: ArrÃ ªtÃ © royal relative au transport des marchandises dangereuses par route Comments: The following list provides the derogation number in national legislation, the distance allowed and the dangerous goods involved. derogation 2-89: crossing a public road (chemicals in packages) derogation 4-97: 2 km (ingots of pig-iron at elevated temperatures) derogation 2-2001: 300 m (classes 3, 6.1 and 8) derogation 6-2004: maximum 5 km (chemicals in packages) derogation 12-2004: 800 m (UN 3082) derogation 16-2004: maximum 55 km (limited quantities) derogation 7-2005: crossing a public road (UN 1202) derogation 9-2005: 1 200 m (UN 3077) derogation 1-2006: 600 m (chemicals in packages) derogation 13-2007: 8 km (chemicals in packages) derogation 7-2008: maximum 1,5 km (empty uncleaned tanks and tanks for class 9) derogation 8-2008: 800 m (UN 2735 and UN 3082) derogation 2-2009: 350 m (chemicals in packages) derogation 3-2009: maximum 4,5 km (chemicals in packages) derogation 5-2009: maximum 4,5 km (chemicals in packages) derogation 9-2009: maximum 20 km (class 2 in packages) derogation 16-2009: 200 m (IBC) Expiry date: 15 January 2018 DE Germany RO bi DE 1 Subject: Waiving of certain indications in the transport document (n2). Reference to Annex I, Section I.1 to Directive 2008/68/EC: 5.4.1.1.1. Content of the Annex to the Directive: Contents of the transport document. Content of the national legislation: For all classes except classes 1 (except 1.4S), 5.2 and 7: No indication needed in the transport document: (a) for the consignee in case of local distribution (except for full load and for transport with certain routings); (b) for the amount and types of packaging, if 1.1.3.6 is not applied and if the vehicle is in conformity with all the provisions of Annex A and B; (c) for empty uncleaned tanks the transport document of the last load is sufficient. Initial reference to the national legislation: Gefahrgut-Ausnahmeverordnung  GGAV 2002 vom 6.11.2002 (BGBl. I S. 4350); Ausnahme 18. Comments: Applying all provisions would not be practicable as regards the kind of traffic concerned. Derogation was registered by the European Commission as No 22 (under Article 6(10) of Directive 94/55/EC). Expiry date: 30 June 2015 RO bi DE 2 Subject: Transportation of Class 9 PCB-contaminated materials in bulk. Reference to Annex I, Section I.1 to Directive 2008/68/EC: 7.3.1. Content of the Annex to the Directive: Transportation in bulk. Content of the national legislation: Authorisation for transportation in bulk in vehicle swap bodies or containers sealed to be impermeable to fluids or dust. Initial reference to the national legislation: Gefahrgut-Ausnahmeverordnung  GGAV 2002 vom 6.11.2002 (BGBl. I S. 4350); Ausnahme 11. Comments: Derogation 11 limited to 31.12.2004; as from 2005, same provisions in the ADR and RID. See also Multilateral Agreement M137. List No 4*. Expiry date: 30 June 2015 RO bi DE 3 Subject: Transportation of packaged hazardous waste. Reference to Annex I, Section I.1 to Directive 2008/68/EC: 1 to 5. Content of the Annex to the Directive: Classification, packaging and marking. Content of the national legislation: Classes 2 to 6.1, 8 and 9: Combined packaging and transportation of hazardous waste in packs and IBCs; waste must be packaged in internal packaging (as collected) and categorised in specific waste groups (avoidance of dangerous reactions within a waste group); use of special written instructions relating to the waste groups and as a waybill; collection of domestic and laboratory waste, etc. Initial reference to the national legislation: Gefahrgut-Ausnahmeverordnung  GGAV 2002 vom 6.11.2002 (BGBl. I S. 4350); Ausnahme 20. Comments: List No 6*. Expiry date: 30 June 2015 RO bi DE 4 Subject: Adoption of RO-bi-BE-1 Initial reference to the national legislation: - Expiry date: 1 January 2017 RO-bi-DE-5 Subject: Local transport of UN 3343 (nitroglycerine mixture, desensitised, liquid, flammable, not otherwise specified, with not more than 30 % nitroglycerine by mass) in tank-containers, derogating from subsection 4.3.2.1.1 to Annex I, Section I.1 to Directive 2008/68/EC. Reference to Annex I, Section I.1 to Directive 2008/68/EC: 3.2, 4.3.2.1.1. Content of the Annex to the Directive: Provisions on the use of tank-containers Content of the national legal provisions: local transport of nitroglycerine (UN 3343) in tank-containers, over short distances, subject to compliance with the following conditions: 1. Requirements for the tank-containers 1.1. Only tank-containers specifically authorised for this purpose may be used, which in other respects comply with the provisions on construction, equipment, authorisation of the construction model, tests, labelling and operation in Chapter 6.8 of Annex I, Section I.1 to Directive 2008/68/EC. 1.2. The tank-containers closing mechanism must have a pressure-release system which yields to an internal pressure of 300 kPa (3 bar) above normal pressure and in so doing frees an upward-facing opening with a pressure-release area of at least 135 cm2 (diameter 132 mm). The opening must not re-close after being activated. As a safety installation, one or more safety elements with the same activation behaviour and a corresponding pressure-release area can be used. The construction type of the safety installation must have successfully undergone type testing and type approval by the authority responsible. 2. Labelling Each tank-container is to be labelled on both sides with a danger label in accordance with model 3 in subsection 5.2.2.2.2 of Annex I, Section I.1 to Directive 2008/68/EC. 3. Operating provisions 3.1. It must be ensured that during transport the nitroglycerine is evenly distributed in the phlegmatisation medium and no de-mixing can take place. 3.2. During loading and unloading it is not permitted to remain in or on a vehicle, except in order to operate the loading and unloading equipment. 3.3. At the place of unloading, the tank-containers are to be completely emptied. If they cannot be completely emptied, they are to be closed tight after unloading until they are filled again. Original reference to national legal provisions: derogation North Rhine-Westphalia Remarks: This concerns local transport in tank-containers by road over short distances as part of an industrial process between two fixed production locations. In order to manufacture a pharmaceutical product, production location A delivers as part of a rule-compliant transport in 600 l tank-containers a resin solution, flammable (UN 1866), packaging group II, to production location B. Here a nitroglycerine solution is added and mixing takes place, producing a glue mixture containing nitroglycerine, desensitised, liquid, flammable, not otherwise specified, with not more than 30 % nitroglycerine by mass (UN 3343) for further use. The return transport of this substance to production location A also takes place in the abovementioned tank-containers, which have been specially checked and approved by the relevant authority for this specific transport operation and bear the tank code L10DN. End of the period of validity: 1 January 2017 RO-bi-DE-6 Subject: Adoption of RO bi SE 6. Initial reference to the national legislation: § 1 Absatz 3 Nummer 1 der Gefahrgutverordnung StraÃ e, Eisenbahn und Binnenschifffahrt (GGVSEB) Expiry date: 30 June 2015 DK Denmark RO bi DK 1 Subject: UN 1202, 1203, 1223 and Class 2  no transport document. Reference to Annex I, Section I.1 to Directive 2008/68/EC: 5.4.1. Content of the Annex to the Directive: Transport document needed. Content of the national legislation: When transporting mineral oil products in Class 3, UN 1202, 1203 and 1223 and gases in Class 2 in connection with distribution (goods to be delivered to two or more recipients and collection of returned goods in similar situations), a transport document is not required provided the written instructions besides the information requested in the ADR, contain information relating to the UN-No, name and class. Initial reference to the national legislation: BekendtgÃ ¸relse nr. 729 af 15/08/2001 om vejtransport af farligt gods. Comments: The reason for having the abovementioned national derogation is that the development of electronic equipment makes it possible for e.g. the oil companies using such equipment to transmit continuously to the vehicles information about the customers. As this information is not available at the beginning of the transport operation and will be forwarded to the vehicle during the transport journey, it is not possible  before the transport begins  to draw up the transport documents. These kinds of transport are restricted to limited areas. Derogation for Denmark for a similar provision under Article 6(10) of Directive 94/55/EC. Expiry date: 30 June 2015 RO bi DK 2 Subject: Adoption of RO bi SE 6 Initial reference to the national legislation: BekendtgÃ ¸relse nr. 437 af 6. juni 2005 om vejtransport af farligt gods, as amended. Expiry date: 30 June 2015 RO bi DK 3 Subject: Adoption of RO bi UK 1 Initial reference to the national legislation: BekendtgÃ ¸relse nr. 437 af 6. juni 2005 om vejtransport af farligt gods, as amended. Expiry date: 30 June 2015 RO bi DK 4 Subject: Road transport of dangerous goods of certain classes from private households and enterprises to nearby waste collecting points or intermediate processing facilities for the purpose of disposal. Reference to Annex I, Section I.1 to Directive 2008/68/EC: Parts 1 to 9. Content of the Annex to the Directive: General provisions, classification provisions, special provisions, packing provisions, consignment procedures, requirements for the construction and testing of packagings, provisions concerning the conditions of carriage, loading, unloading and handling, requirements for vehicle crews, equipment, operation and documentation and requirements concerning the construction and approval of vehicles. Content of the national legislation: Dangerous goods from private households and enterprises may under certain conditions be carried to nearby waste collecting points or intermediate processing facilities for the purpose of disposal. Different provisions shall be complied with depending on the character and risks related to the transport; such as the quantity of dangerous goods per inner packaging, per outer packaging and/or per transport unit, and whether carriage of dangerous goods is ancillary to the main activity of the entreprises or not. Initial reference to the national legislation: BekendtgÃ ¸relse nr. 818 af 28. juni 2011 om vejtransport af farligt gods § 4, stk. 3. Comments: It is not possible for waste managers and enterprises to apply all provisions of Annex I, Section I.1 to Directive 2008/68/EC when wastes that may contain residues of dangerous goods are carried from private households and/or enterprises to nearby waste collecting points for the purpose of disposal. The waste is typically packagings that have been originally carried according to the exemption of subsection 1.1.3.1(c) of Annex I, Section I.1 to Directive 2008/68/EC and/or sold in retail. However, exemption 1.1.3.1(c) does not apply to carriage to waste collecting points, and provisions of Chapter 3.4 of Annex I, Section I.1 to Directive 2008/68/EC are not appropriate for carriage of waste inner packagings. Expiry date: 1 January 2019 EL Greece RO bi EL 1 Subject: Derogation from the safety requirements for fixed tanks (tank-vehicles), registered before 31/12/2001, for the local transport or small quantities of some categories of dangerous goods. Reference to Annex I, Section I.1 to Directive 2008/68/EC: 1.6.3.6, 6.8.2.4.2, 6.8.2.4.3, 6.8.2.4.4, 6.8.2.4.5, 6.8.2.1.17-6.8.2.1.22, 6.8.2.1.28, 6.8.2.2, 6.8.2.2.1, 6.8.2.2.2. Content of the Annex to the Directive: Requirements for construction, equipment, type approval, inspections and tests, and marking of fixed tanks (tank-vehicles), removable tanks and tank containers and tank swap bodies, with shells made of metallic materials, and battery-vehicles and MEGCs. Content of the national legislation: Transitional provision: Fixed tanks (tank-vehicles), removable tanks and tank containers first registered in Greece between 1/1/1985 and 31/12/2001 may be used until 31/12/2010. This transitional provision concerns vehicles for the transport of the following dangerous materials (UN: 1202, 1268, 1223, 1863, 2614, 1212, 1203, 1170, 1090, 1193, 1245, 1294, 1208, 1230, 3262, 3257). It is intended to cover small quantities or local transport for vehicles registered during the aforementioned period. This transitional provision will be in force for tank vehicles adapted according to: 1. Paragraphs of the ADR for inspection and tests: 6.8.2.4.2, 6.8.2.4.3, 6.8.2.4.4, 6.8.2.4.5, (ADR 1999: 211.151, 211.152, 211.153, 211.154). 2. Minimum shell thickness of 3 mm for tanks with a shell compartment capacity of up to 3 500 l, and at least 4 mm thickness of mild steel for tanks with compartments with a capacity of up to 6 000 l, regardless of the type or thickness of the partitions. 3. If the material used is aluminium or another metal, tanks should fulfil the requirements for thickness and other technical specifications derived from technical drawings approved by the local authority of the country where they were previously registered. In the absence of technical drawings, tanks should fulfil the requirements of 6.8.2.1.17 (211.127). 4. Tanks should fulfil the requirements of marginal paragraphs 211.128, 6.8.2.1.28 (211.129), paragraph 6.8.2.2 with subparagraphs 6.8.2.2.1 and 6.8.2.2.2 (211.130, 211.131). More precisely, tank-vehicles with a mass of less than 4 t used for the local transport of gas oil only (UN 1202), first registered before 31/12/2002, whose shell thickness is less than 3 mm, may be used only if they are transformed according to marginal paragraph 211.127 (5)b4 (6.8.2.1.20). Initial reference to the national legislation: Ã ¤Ã µÃ Ã ½Ã ¹Ã ºÃ ­Ã  Ã Ã Ã ¿Ã ´Ã ¹Ã ±Ã ³Ã Ã ±Ã Ã ­Ã  Ã ºÃ ±Ã Ã ±Ã Ã ºÃ µÃ Ã ®Ã , Ã µÃ ¾Ã ¿ÃÃ »Ã ¹Ã Ã ¼Ã ¿Ã  Ã ºÃ ±Ã ¹ Ã µÃ »Ã ­Ã ³Ã Ã Ã ½ Ã Ã Ã ½ Ã ´Ã µÃ ¾Ã ±Ã ¼Ã µÃ ½Ã Ã ½ Ã ¼Ã µÃ Ã ±Ã Ã ¿Ã Ã ¬Ã  Ã Ã Ã ³Ã ºÃ µÃ ºÃ Ã ¹Ã ¼Ã ­Ã ½Ã Ã ½ Ã ºÃ ±Ã Ã ·Ã ³Ã ¿Ã Ã ¹Ã Ã ½ Ã µÃÃ ¹Ã ºÃ ¹Ã ½Ã ´Ã Ã ½Ã Ã ½ Ã µÃ ¼ÃÃ ¿Ã Ã µÃ Ã ¼Ã ¬Ã Ã Ã ½ Ã ³Ã ¹Ã ± Ã Ã Ã ±Ã ¸Ã µÃ Ã ­Ã  Ã ´Ã µÃ ¾Ã ±Ã ¼Ã µÃ ½Ã ­Ã  (Ã ¿Ã Ã ®Ã ¼Ã ±Ã Ã ±-Ã ´Ã µÃ ¾Ã ±Ã ¼Ã µÃ ½Ã ­Ã ), Ã ±ÃÃ ¿Ã Ã Ã ½Ã ±Ã Ã ¼Ã ¿Ã »Ã ¿Ã ³Ã ¿Ã Ã ¼Ã µÃ ½Ã µÃ  Ã ´Ã µÃ ¾Ã ±Ã ¼Ã µÃ ½Ã ­Ã  ÃÃ ¿Ã Ã ²Ã Ã ¯Ã Ã ºÃ ¿Ã ½Ã Ã ±Ã ¹ Ã Ã µ Ã ºÃ Ã ºÃ »Ã ¿Ã Ã ¿Ã Ã ¯Ã ± (Requirements for construction, equipment, inspections and tests of fixed tanks (tank-vehicles) and removable tanks in circulation, for some categories of dangerous goods). Expiry date: 30 June 2015 RO-bi EL 2 Subject: Derogation from base vehicle construction requirements, regarding vehicles intended for the local transport of dangerous goods first registered before 31 December 2001. Reference to Annex I, Section I.1 to Directive 2008/68/EC: ADR 2001: 9.2, 9.2.3.2, 9.2.3.3. Content of the Annex to the Directive: Requirements concerning the construction of Base Vehicles. Content of the national legislation: The derogation applies to vehicles intended for the local transport of dangerous goods (categories UN 1202, 1268, 1223, 1863, 2614, 1212, 1203, 1170, 1090, 1193, 1245, 1294, 1208, 1230, 3262 and 3257) which were first registered before 31 December 2001. The abovementioned vehicles must comply with the requirements of 9 (9.2.1 to 9.2.6) of Annex B to the Directive 94/55/EC with the following exceptions. Compliance with the requirements of 9.2.3.2 is necessary only if the vehicle has been equipped with an anti-lock braking system by the manufacturer; it must be fitted with an endurance braking system as defined in 9.2.3.3.1, but not necessarily complying with 9.2.3.3.2 and 9.2.3.3.3. The electrical supply to the tachograph must be provided via a safety barrier connected directly to the battery (marginal 220 514) and the electrical equipment of the mechanism for lifting a bogie axle must be installed where it was originally installed by the vehicle manufacturer and must be protected in an appropriate sealed housing (marginal 220 517). Specifically, tank-vehicles with a maximum mass of less than 4 tonnes intended for local transport of diesel-heating oil (UN: 1202) must comply with the requirements of 9.2.2.3, 9.2.2.6, 9.2.4.3 and 9.2.4.5 but not necessarily with the other ones. Initial reference to the national legislation: Ã ¤Ã µÃ Ã ½Ã ¹Ã ºÃ ­Ã  Ã Ã Ã ¿Ã ´Ã ¹Ã ±Ã ³Ã Ã ±Ã Ã ­Ã  Ã ®Ã ´Ã · Ã ºÃ Ã ºÃ »Ã ¿Ã Ã ¿Ã Ã ¿Ã Ã ½Ã Ã Ã ½ Ã ¿Ã Ã ·Ã ¼Ã ¬Ã Ã Ã ½ ÃÃ ¿Ã Ã ´Ã ¹Ã µÃ ½Ã µÃ Ã ³Ã ¿Ã Ã ½ Ã µÃ ¸Ã ½Ã ¹Ã ºÃ ­Ã  Ã ¼Ã µÃ Ã ±Ã Ã ¿Ã Ã ­Ã  Ã ¿Ã Ã ¹Ã Ã ¼Ã ­Ã ½Ã Ã ½ Ã ºÃ ±Ã Ã ·Ã ³Ã ¿Ã Ã ¹Ã Ã ½ Ã µÃÃ ¹Ã ºÃ ¹Ã ½Ã ´Ã Ã ½Ã Ã ½ Ã µÃ ¼ÃÃ ¿Ã Ã µÃ Ã ¼Ã ¬Ã Ã Ã ½ (Technical requirements of vehicles already in use, intended for local transport of certain dangerous goods categories). Comments: The number of the abovementioned vehicles is small when compared with the total number of vehicles already registered and in addition they are intended for local transport only. The form of the derogation requested, the size of the vehicle fleet in question and the type of goods transported do not create a road safety problem. Expiry date: 30 June 2015 ES Spain RO bi ES 2 Subject: Special equipment for distribution of anhydrous ammonia. Reference to Annex I, Section I.1 to Directive 2008/68/EC: 6.8.2.2.2. Content of the Annex to the Directive: In order to avoid any loss of contents in the event of damage to the external fittings (pipes, lateral shut-off devices), the internal stop valve and its seating must be protected against the danger of being wrenched off by external stresses or be so designed as to resist such stresses. The filling and discharge devices (including flanges or threaded plugs) and protective caps (if any) must be capable of being secured against any unintended opening. Content of the national legislation: Tanks used for agricultural purposes for the distribution and application of anhydrous ammonia which were brought into service before 1 January 1997 may be equipped with external, instead of internal, safety fittings, provided they offer protection at least equivalent to the protection provided by the wall of the tank. Initial reference to the national legislation: Real Decreto 551/2006. Anejo 1. Apartado 3. Comments: Before 1 January 1997 a type of tank equipped with external safety fittings was used exclusively in agriculture to apply anhydrous ammonia directly onto the land. Various tanks of this kind are still in use today. They are rarely driven, laden, on the road, but are used solely for fertiliser on large farms. Expiry date: 29 February 2016 FI Finland RO bi FI 1 Subject: Modification of information in the transport document for explosive substances. Reference to Annex I, Section I.1 to Directive 2008/68/EC: 5.4.1.2.1(a). Content of the Annex to the Directive: Special provisions for Class 1. Content of the national legislation: In the transport document, it is permissible to use the number of detonators (1 000 detonators correspond to 1 kg explosives) instead of the actual net mass of explosive substances. Initial reference to the national legislation: Liikenne- ja viestintÃ ¤ministeriÃ ¶n asetus vaarallisten aineiden kuljetuksesta tiellÃ ¤ (277/2002; 313/2003). Comments: The information is considered sufficient for national transport. This derogation is used mainly for the blasting industry in respect of small amounts transported locally. Derogation is registered by the European Commission as No 31. Expiry date: 30 June 2015 RO bi FI 2 Subject: Adoption of RO bi SE 10 Initial reference to the national legislation: Expiry date: 30 June 2015 RO bi FI 3 Subject: Adoption of RO bi DE 1 Initial reference to the national legislation: Expiry date: 29 February 2016 FR France RO bi FR 1 Subject: Utilisation of maritime document as transport document for short-distance trips following unloading of vessel. Reference to Annex I, Section I.1 to Directive 2008/68/EC: 5.4.1. Content of the Annex to the Directive: Information to appear in the document used as transport document for hazardous goods. Content of the national legislation: The maritime document is used as transport document within a radius of 15 km. Initial reference to the national legislation: ArrÃ ªtÃ © du 1er juin 2001 relatif au transport des marchandises dangereuses par route  Article 23-4. Expiry date: 30 June 2015 RO bi FR 3 Subject: Transport of fixed LPG storage tanks (18). Reference to Annex I, Section I.1 to Directive 2008/68/EC: Annexes A and B. Content of the national legislation: The transport of fixed LPG storage tanks is subject to specific rules. Applicable only to short distances. Initial reference to the national legislation: ArrÃ ªtÃ © du 1er juin 2001 relatif au transport des marchandises dangereuses par route  Article 30. Expiry date: 30 June 2015 RO bi FR 4 Subject: Specific conditions relating to driver training and the approval of vehicles used for agricultural transport (short distances). Reference to Annex I, Section I.1 to Directive 2008/68/EC: 6.8.3.2; 8.2.1 and 8.2.2. Content of the Annex to the Directive: Tank equipment and driver training. Content of the national legislation: Specific provisions concerning the approval of vehicles. Special training for drivers. Initial reference to the national legislation: ArrÃ ªtÃ © du 1er juin 2001 relatif au transport des marchandises dangereuses par route  Article 29-2  Annex D4. Expiry date: 30 June 2015 IE Ireland RO-bi IE 1 Subject: Exemption from the requirement of 5.4.1.1.1, to have (i) the names and addresses of the consignees, (ii) the number and description of the packages, and (iii) the total quantity of dangerous goods in the transport document, where kerosene, diesel fuel or liquefied petroleum gas bearing the respective substance identification numbers UN 1223, UN 1202 and UN 1965 are being carried to the end user. Reference to Annex I, Section I.1 to Directive 2008/68/EC: 5.4. Content of the Annex to the Directive: Documentation. Content of the national legislation: Where kerosene, diesel fuel or liquefied petroleum gas, bearing the respective substance identification numbers UN 1223, UN 1202 and UN 1965 as specified in Appendix B.5 of Annex B to the ADR, are being carried to the end user, it is not necessary to include the name and address of the consignee, the number and description of the packages, Intermediate Bulk Containers or receptacles, or the total quantity being carried, on the transport unit. Initial reference to the national legislation: Regulation 82(2) of the Carriage of Dangerous Goods by Road Regulations, 2004 . Comments: In the case of delivery of home heating oil to domestic customers, it is common practice to top up  the customers storage tank  hence the actual delivery is unknown and also the number of customers (in any one run) is also unknown at the time the loaded tanker begins its journey. In the case of delivery of cylinders of LPG to households, it is common practice to replace empty cylinders with full ones  hence the number of customers and their individual consignments are unknown at the beginning of the transport operation. Expiry date: 30 June 2015 RO bi IE 2 Subject: Exemption to allow the transport document, required in 5.4.1.1.1, to be that for the last load in the case of the transport of empty uncleaned tanks. Reference to Annex I, Section I.1 to Directive 2008/68/EC: 5.4. Content of the Annex to the Directive: Documentation. Content of the national legislation: In the case of the carriage of empty uncleaned tanks, the transport document for the last load is sufficient. Initial reference to the national legislation: Regulation 82(3) of the Carriage of Dangerous Goods by Road Regulations, 2004 . Comments: Particularly in the case of delivery of petrol and/or diesel fuel to petrol stations, the road tanker returns directly to the oil depot (to be loaded up again for further deliveries) immediately after delivery of the last load. Expiry date: 30 June 2015 RO bi IE 3 Subject: Exemption to allow the loading and unloading of dangerous goods, to which the special provision CV1 in 7.5.11 or S1 in 8.5 is assigned, in a public place without special permission from the competent authorities. Reference to Annex I, Section I.1 to Directive 2008/68/EC: 7.5 and 8.5. Content of the Annex to the Directive: Additional provisions concerning loading, unloading and handling. Content of the national legislation: Loading and unloading of dangerous goods in a public place is permitted without special permission from the competent authority, in derogation from the requirements of 7.5.11 or 8.5. Initial reference to the national legislation: Regulation 82(5) of the Carriage of Dangerous Goods by Road Regulations, 2004 . Comments: For national transport within the state, this provision places a very onerous burden on the competent authorities. Expiry date: 30 June 2015 RO bi IE 5 Subject: Exemption from the mixed loading prohibition  of 7.5.2.1 for articles of Compatibility Group B and substances and articles of Compatibility Group D on the same vehicle with dangerous goods, in tanks, of Classes 3, 5.1 and 8. Reference to Annex I, Section I.1 to Directive 2008/68/EC: 7.5. Content of the Annex to the Directive: Provisions concerning loading, unloading and handling. Content of the national legislation: Packages containing articles of Compatibility Group B of ADR Class 1 and packages containing substances and articles of Compatibility Group D of ADR Class 1 may be carried on the same vehicle with dangerous goods of ADR Classes 3, 5.1 or 8 provided (a) the said packages of ADR Class 1 are carried in separate containers/compartments of a design approved, and under the conditions required, by the competent authority, and (b) the said substances of ADR Classes 3, 5.1 or 8 are carried in vessels meeting the requirements of the competent authority as regards their design, construction, testing, examination, operation and use. Initial reference to the national legislation: Regulation 82(7) of the Carriage of Dangerous Goods by Road Regulations, 2004 . Comments: To permit, under conditions approved by the competent authority, the loading of articles and substances of Class 1 Compatibility Groups B and D on the same vehicle with dangerous goods, in tanks, of Classes 3, 5.1 and 8  i.e. Pump Trucks . Expiry date: 30 June 2015 RO bi IE 6 Subject: Exemption from requirement in 4.3.4.2.2, which requires flexible filling and discharge pipes that are not permanently connected to the shell of a tank-vehicle to be empty during transport. Reference to Annex I, Section I.1 to Directive 2008/68/EC: 4.3. Content of the Annex to the Directive: Use of tank-vehicles. Content of the national legislation: Flexible hose reels (including fixed pipelines associated with them) attached to tank-vehicles engaged in the retail distribution of petroleum products with substance identification numbers, UN 1011, UN 1202, UN 1223, UN 1863 and UN 1978 are not required to be empty during carriage by road, provided adequate measures are taken to prevent any loss of contents. Initial reference to the national legislation: Regulation 82(8) of the Carriage of Dangerous Goods by Road Regulations, 2004 . Comments: Flexible hoses fitted to home delivery tank-vehicles must remain full at all times even during transport. The discharge system is known as a wet-line  system that requires the tank-vehicles meter and hose to be primed so as to ensure the customer receives the correct quantity of product. Expiry date: 30 June 2015 RO bi IE 7 Subject: Exemption from some requirements of 5.4.0, 5.4.1.1.1 and 7.5.11 of the ADR for the transport in bulk of Ammonium Nitrate Fertilizer UN 2067 from ports to consignees. Reference to Annex I, Section I.1 to Directive 2008/68/EC: 5.4.0, 5.4.1.1.1 and 7.5.11. Content of the Annex to the Directive: The requirement for a separate transport document, with the correct total quantity for the particular load included, for each transport journey; and the requirement for the vehicle to be cleaned before and after the journey. Content of the national legislation: Proposed derogation to allow modifications to the requirements of the ADR on the transport document and vehicle cleaning; to take account of the practicalities of bulk transport from port to consignee. Initial reference to the national legislation: Proposed amendment to Carriage of Dangerous Goods by Road Regulations, 2004 . Comments: The provisions of the ADR require (a) a separate transport document, containing the total mass of dangerous goods carried for the particular load, and (b) the Special Provision CV24  on cleaning for each and every load being transported between the port and the consignee during the unloading of a bulk ship. As the transport is local and as it concerns the unloading of a bulk ship, involving multiple transport loads (on the same or consecutive days) of the same substance between the bulk ship and the consignee, a single transport document, with an approximate total mass of each load, should suffice and it should not be necessary to require the Special Provision CV24 . Expiry date: 30 June 2015 LT Lithuania RO bi LT 1 Subject: Adoption of RO bi EL 1 Initial reference to the national legislation: Lietuvos Respublikos VyriausybÃ s 2000 m. kovo 23 d. nutarimas Nr. 337 DÃ l pavojingÃ ³ kroviniÃ ³ veÃ ¾imo keliÃ ³ transportu Lietuvos Respublikoje  (Government resolution No 337 on the Transport of Dangerous Goods by Road in the Republic of Lithuania, adopted on 23 March 2000). Expiry date: 30 June 2015 RO bi LT 2 Subject: Adoption of RO bi EL 2. Initial reference to the national legislation: Lietuvos Respublikos VyriausybÃ s 2000 m. kovo 23 d. nutarimas Nr. 337 DÃ l pavojingÃ ³ kroviniÃ ³ veÃ ¾imo keliÃ ³ transportu Lietuvos Respublikoje  (Government resolution No 337 on the Transport of Dangerous Goods by Road in the Republic of Lithuania, adopted on 23 March 2000). Expiry date: 30 June 2015 NL The Netherlands RO bi NL 13 Subject: Scheme for transport of domestic hazardous waste 2004. Reference to Annex I, Section I.1 to Directive 2008/68/EC: 1.1.3.6, 3.3, 4.1.4, 4.1.6, 4.1.8, 4.1.10, 5.1.2, 5.4.0, 5.4.1, 5.4.3, 6.1, 7.5.4, 7.5.7, 7.5.9, 8 and 9. Content of the Annex to the Directive: Exemptions for certain quantities; special provisions; use of packaging; use of over-packaging; documentation; construction and testing of packaging; loading, unloading and handling; manning; equipment; operation; vehicles and documentation; construction and approval of vehicles. Content of the national legislation: 17 substantive provisions relating to the transport of small collected domestic hazardous waste. Given the small quantities involved in each instance and given the diverse nature of the various substances, it is not possible to conduct the transport operations in total compliance with ADR rules. Accordingly, a simplified variant deviating from a number of provisions in the ADR is therefore stipulated under the abovementioned scheme. Initial reference to the national legislation: Scheme for transport of domestic hazardous waste 2004. Comments: The scheme was set up to enable individuals to deposit small chemical waste at a single location. The substances in question therefore consist of residues such as paint waste. The danger level is minimised by the choice of means of transport, involving, inter alia, the use of special transport elements and no smoking  notices plus a yellow flashing light clearly visible to members of the public. The crucial point as far as transport is concerned is that safety is guaranteed. This can be achieved by, for instance, having the substances transported in sealed packagings so as to avoid dispersal, or the risk of toxic vapours leaking or accumulating in the vehicle. Incorporated in the vehicle are units suitable for storing the various categories of waste and providing protection against shunting and accidental displacement as well as inadvertent opening. At the same time, notwithstanding the small quantities of waste presented, the transport operator must have a certificate of professional competence, given the diverse nature of the substances involved. Because of the lack of knowledge on the part of private individuals regarding the danger levels associated with these substances, written instructions should be provided, as stipulated in the Annex to the scheme. Expiry date: 30 June 2015 PT Portugal RO bi PT 1 Subject: Transport documentation for UN 1965 Reference to Annex I, Section I.1 to Directive 2008/68/EC: 5.4.1. Content of the Annex to the Directive: Requirements for transport documentation. Content of the national legislation: The proper shipping name to be indicated in the transport document, as provided for in Section 5.4.1 of the RPE (Regulamento Nacional de Transporte de Mercadorias Perigosas por Estrada), for commercial butane and propane gases covered by the collective heading UN No 1965 hydrocarbon gas mixture, liquefied, n.o.s. , transported in cylinders, may be replaced by other trade names as follows: UN 1965 Butane  in the case of mixtures A, A01, A02 and A0, as described in subsection 2.2.2.3 of the RPE, transported in cylinders; UN 1965 Propane  in the case of mixture C, as described in subsection 2.2.2.3 of the RPE, transported in cylinders. Initial reference to the national legislation: Despacho DGTT 7560/2004, 16 April 2004, under Article 5, No 1, of Decreto-Lei No 267-A/2003 of 27 October. Comments: The importance of making it easier for economic operators to fill in transport documents for dangerous goods is recognised, provided that the safety of these operations is not affected. Expiry date: 30 June 2015 RO bi PT 2 Subject: Transport documentation for empty uncleaned tanks and containers. Reference to Annex I, Section I.1 to Directive 2008/68/EC: 5.4.1. Content of the Annex to the Directive: Requirements for transport documentation Content of the national legislation: For the return journeys of empty tanks and containers that have transported dangerous goods, the transport document referred to in Section 5.4.1 of the RPE may be replaced by the transport document issued for the immediately preceding journey made to deliver the goods. Initial reference to the national legislation: Despacho DGTT 15162/2004, 28 July 2004, under Article 5, No 1, of Decreto-Lei No 267-A/2003, of 27 October. Comments: The obligation that the transport of empty tanks and containers that have contained dangerous goods be accompanied by a transport document in accordance with the RPE causes, in certain cases, practical difficulties, which can be kept to the minimum without prejudice to safety. Expiry date: 30 June 2015 SE Sweden RO bi SE 1 Subject: Carriage of hazardous waste to hazardous waste disposal plants. Reference to Annex I, Section I.1 to Directive 2008/68/EC: 2, 5.2 and 6.1. Content of the Annex to the Directive: Classification, marking and labelling, and requirements for the construction and testing of packaging. Content of the national legislation: The legislation consists of simplified classification criteria, less restrictive requirements for the construction and testing of packaging, and modified labelling and marking requirements. Instead of classifying hazardous waste according to the ADR, it is assigned to different waste groups. Each waste group contains substances that can, in accordance with the ADR, be packed together (mixed packing). Each package must be marked with the relevant waste group code instead of the UN number. Initial reference to the national legislation: SÃ ¤rskilda bestÃ ¤mmelser om vissa inrikes transporter av farligt gods pÃ ¥ vÃ ¤g och i terrÃ ¤ng. Comments: These regulations may only be used for the carriage of hazardous waste from public recycling sites to hazardous waste disposal plants. Expiry date: 30 June 2015 RO bi SE 2 Subject: The name and address of the consignor in the transport document. Reference to Annex I, Section I.1 to Directive 2008/68/EC: 5.4.1.1. Content of the Annex to the Directive: General information required in the transport document. Content of the national legislation: National legislation states that the name and address of the consignor is not required if empty, uncleaned packaging is returned as part of a distribution system. Initial reference to the national legislation: SÃ ¤rskilda bestÃ ¤mmelser om vissa inrikes transporter av farligt gods pÃ ¥ vÃ ¤g och i terrÃ ¤ng. Comments: Empty uncleaned packaging being returned will in most cases still contain small quantities of dangerous goods. This derogation is mainly used by industries when returning empty uncleaned gas receptacles in exchange for full ones. Expiry date: 30 June 2015 RO bi SE 3 Subject: Transport of dangerous goods in the close proximity of industrial site(s), including transport on public roads between various parts of the site(s). Reference to Annex I, Section I.1 to Directive 2008/68/EC: Annexes A and B. Content of the Annex to the Directive: Requirements for the transport of dangerous goods on public roads. Content of the national legislation: Transport in the close proximity of industrial site(s), including transport on public roads between various parts of the site(s). The derogations concern the labelling and marking of packages, transport documents, drivers certificate and certificate of approval according to 9. Initial reference to the national legislation: SÃ ¤rskilda bestÃ ¤mmelser om vissa inrikes transporter av farligt gods pÃ ¥ vÃ ¤g och i terrÃ ¤ng. Comments: There are several situations in which dangerous goods are transferred between premises situated on opposite sides of a public road. This form of transport does not constitute carriage of dangerous goods on a private road and should therefore be associated with the relevant requirements. Compare also with the Directive 96/49/EC, Article 6(14). Expiry date: 30 June 2015 RO bi SE 4 Subject: Transport of dangerous goods that have been seized by the authorities. Reference to Annex I, Section I.1 to Directive 2008/68/EC: Annex A and B. Content of the Annex to the Directive: Requirements for the transport of dangerous goods by road. Content of the national legislation: Deviations from the regulations may be permitted if they are motivated by reasons of labour protection, unloading risks, submission of evidence etc. Deviations from the regulations are permitted only if satisfactory safety levels are met during normal conditions of carriage. Initial reference to the national legislation: SÃ ¤rskilda bestÃ ¤mmelser om vissa inrikes transporter av farligt gods pÃ ¥ vÃ ¤g och i terrÃ ¤ng. Comments: These derogations may be applied only by authorities seizing dangerous goods. This derogation is intended for local transport e.g. of goods that have been seized by the police, such as explosives or stolen property. The problem with these types of goods is that one can never be sure of classifications. In addition, the goods are often not packed, marked or labelled in accordance with the ADR. There are several hundred such transportations carried out by the police every year. In the case of smuggled liquor, this must be transported from the place where it is seized to a facility where evidence is stored and then on to a facility for destruction; the latter two may be quite far apart from each other. The deviations permitted are: (a) each package does not need to be labelled, and (b) approved packages do not need to be used. However, each pallet containing such packages must be correctly labelled. All other requirements must be fulfilled. There are approximately 20 such transportations each year. Expiry date: 30 June 2015 RO bi SE 5 Subject: Transport of dangerous goods in and in close proximity to ports. Reference to Annex I, Section I.1 to Directive 2008/68/EC: 8.1.2, 8.1.5, 9.1.2. Content of the Annex to the Directive: Documents to be carried on the transport unit; every transport unit carrying dangerous goods must be equipped with the specified equipment; vehicle approval. Content of the national legislation: Documents (except for the drivers certificate) need not be carried on the transport unit. A transport unit need not be equipped with the equipment specified in 8.1.5. Tractors need not have a certificate of approval. Initial reference to the national legislation: SÃ ¤rskilda bestÃ ¤mmelser om vissa inrikes transporter av farligt gods pÃ ¥ vÃ ¤g och i terrÃ ¤ng. Comments: Compare Directive 96/49/EC, Article 6(14). Expiry date: 30 June 2015 RO bi SE 6 Subject: Inspectors ADR training certificate. Reference to Annex I, Section I.1 to Directive 2008/68/EC: 8.2.1. Content of the Annex to the Directive: Drivers of vehicles must attend training courses. Content of the national legislation: Inspectors who perform the yearly technical inspection of the vehicle do not need to attend the training courses mentioned in 8.2 or hold the ADR training certificate. Initial reference to the national legislation: SÃ ¤rskilda bestÃ ¤mmelser om vissa inrikes transporter av farligt gods pÃ ¥ vÃ ¤g och i terrÃ ¤ng. Comments: In some cases, vehicles being tested in the technical inspection may be carrying dangerous goods as load, e.g. uncleaned, empty tanks. The requirements in 1.3 and 8.2.3 are still applicable. Expiry date: 30 June 2015 RO bi SE 7 Subject: Local distribution of UN 1202, 1203 and 1223 in tankers. Reference to Annex I, Section I.1 to Directive 2008/68/EC: 5.4.1.1.6, 5.4.1.4.1. Content of the Annex to the Directive: For empty uncleaned tanks and tank-containers the description shall be in accordance with 5.4.1.1.6. The name and address of multiple consignees may be entered in other documents. Content of the national legislation: For empty, uncleaned tanks or tank-containers the description in the transport document according to 5.4.1.1.6 is not needed if the amount of the substance in the loading plan is marked with 0. The name and address of the consignees are not required in any document on board the vehicle. Initial reference to the national legislation: SÃ ¤rskilda bestÃ ¤mmelser om vissa inrikes transporter av farligt gods pÃ ¥ vÃ ¤g och i terrÃ ¤ng. Expiry date: 30 June 2015 RO bi SE 9 Subject: Local transport in relation to agricultural sites or construction sites. Reference to Annex I, Section I.1 to Directive 2008/68/EC: 5.4, 6.8 and 9.1.2. Content of the Annex to the Directive: Transport document; Construction of tanks; Certificate of approval. Content of the national legislation: Local transport in relation to agricultural sites or construction sites need not comply with some regulations: (a) the dangerous goods declaration is not required; (b) older tanks/containers not constructed according to 6.8 but according to older national legislation and fitted on crew wagons may still be used; (c) older tankers, not fulfilling the requirements in 6.7 or 6.8, intended for the transport of substances of UN 1268, 1999, 3256 and 3257, with or without road surface coating equipment, may still be used for local transport and in close proximity to road work places; (d) certificates of approval for crew wagons and tankers with or without road surface coating equipment are not required. Initial reference to the national legislation: SÃ ¤rskilda bestÃ ¤mmelser om vissa inrikes transporter av farligt gods pÃ ¥ vÃ ¤g och i terrÃ ¤ng. Comments: A crew wagon is a kind of caravan for a work crew with a crew room and fitted with a non-approved tank/container for diesel fuel intended for the operation of forestry tractors. Expiry date: 30 June 2015 RO bi SE 10 Subject: Tank transport of explosives. Reference to Annex I, Section I.1 to Directive 2008/68/EC: 4.1.4. Content of the Annex to the Directive: Explosives may be packaged only in accordance with 4.1.4. Content of the national legislation: The competent national authority will approve vehicles intended for tank transport of explosives. Tank transport is permissible only for those explosives listed in the regulation or by special authorisation from the competent authority. A vehicle loaded with explosives in tanks must be marked and labelled in accordance with 5.3.2.1.1, 5.3.1.1.2 and 5.3.1.4. Only one vehicle in the transport unit may contain dangerous goods. Initial reference to the national legislation: Appendix S  Specific regulations for the domestic transport of dangerous goods by road issued in accordance with the Transport of Dangerous Goods Act and the Swedish regulation SÃ IFS 1993:4. Comments: This is applicable only to domestic transport and when the transport operation is mostly of a local nature. The regulations in question were in force before Sweden joined the European Union. Only two companies perform transport operations with explosives in tank-vehicles. In the near future transition to emulsions is expected. Old derogation No 84. Expiry date: 30 June 2015 RO bi SE 11 Subject: Drivers licence Reference to Annex I, Section I.1 to Directive 2008/68/EC: 8.2. Content of the Annex to the Directive: Requirements concerning the training of the vehicle crew. Content of the national legislation: Driver training is not permitted with any vehicle referred to in 8.2.1.1. Initial reference to the national legislation: Appendix S  Specific regulations for the domestic transport of dangerous goods by road issued in accordance with the Transport of Dangerous Goods Act. Comments: Local transport. Expiry date: 30 June 2015 RO bi SE 12 Subject: Carriage of UN 0335 fireworks. Reference to Annex I, Section I.1 to Directive 2008/68/EC: Annex B, 7.2.4, V2 (1). Content of the Annex to the Directive: Provisions for the use of EX/II and EX/III vehicles. Content of the national legislation: When carrying UN 0335 fireworks, Special Provision V2 (1) in 7.2.4 is applicable only to a net explosive content of more than 3 000 kg (4 000 kg with trailer), provided the fireworks have been assigned to UN 0335 according to the default fireworks classification table in 2.1.3.5.5 of the 14th revised edition of the UN Recommendations on the Transport of Dangerous Goods. Such assignment shall be made with the agreement of the competent authority. A verification of the assignment shall be carried on the transport unit. Initial reference to the national legislation: Appendix S  Specific regulations for the domestic transport of dangerous goods by road issued in accordance with the Transport of Dangerous Goods Act. Comments: The carriage of fireworks is limited in time to two short periods of the year, the turn of the year and the turn of the month April/May. The carriage from consignors to terminals can be effected by the present fleet of EX-approved vehicles without great problems. However, the distribution both of fireworks from terminals to shopping areas and of the surplus back to the terminal is limited due to a lack of EX-approved vehicles. The carriers are not interested in investing in such approvals because they cannot recover their costs. This places the whole existence of consignors of fireworks in jeopardy because they cannot get their products on the market. When using this derogation, the classification of the fireworks must be made on the basis of the default list in the UN Recommendations, in order to get the most up-to-date classification possible. A similar type of exception exists for UN 0336 fireworks incorporated in Special Provision 651, 3.3.1 of the ADR 2005. Expiry date: 30 June 2015 UK United Kingdom RO bi UK 1 Subject: Crossing of public roads by vehicles carrying dangerous goods (N8). Reference to Annex I, Section I.1 to Directive 2008/68/EC: Annexes A and B. Content of the Annex to the Directive: Requirements for the carriage of dangerous goods on public roads. Content of the national legislation: Disapplication of the dangerous goods regulations to carriage within private premises separated by a road. For Class 7 this derogation does not apply to any provisions of the Radioactive Material (Road Transport) Regulations 2002. Initial reference to the national legislation: Carriage of Dangerous Goods by Road Regulations 1996, reg. 3 Schedule 2(3)(b); Carriage of Explosives by Road Regulations 1996, reg. 3(3)(b). Comments: A situation can easily occur where goods are transferred between private premises situated on both sides of a road. This does not constitute carriage of dangerous goods on a public road in the normal sense of the term, and none of the provisions of the dangerous goods regulations should apply in such a case. Expiry date: 30 June 2015 RO bi UK 2 Subject: Exemption from prohibition on driver or drivers assistant opening packages of dangerous goods in a local distribution chain from a local distribution depot to a retailer or end user and from the retailer to the end user (except for Class 7) (N11). Reference to Annex I, Section I.1 to Directive 2008/68/EC: 8.3.3. Content of the Annex to the Directive: Prohibition on driver or drivers assistant opening packages of dangerous goods. Content of the national legislation: Prohibition of opening packages is qualified by the proviso Unless authorised to do so by the operator of the vehicle . Initial reference to the national legislation: Carriage of Dangerous Goods by Road Regulations 1996, reg. 12(3). Comments: If taken literally, the prohibition in the Annex as worded can create serious problems for retail distribution. Expiry date: 30 June 2015 RO bi UK 3 Subject: Alternative carriage provisions for wooden casks containing UN 3065 of Packing Group III. Reference to Annex I, Section I.1 to Directive 2008/68/EC: 1.4, 4.1, 5.2 and 5.3. Content of the Annex to the Directive: Packaging and labelling requirements. Content of the national legislation: Permits the carriage of alcoholic beverages of more than 24 %, but not more than 70 % alcohol by volume (Packing Group III) in non-UN approved wooden casks without danger labels, subject to more stringent loading and vehicle requirements. Initial reference to the national legislation: The Carriage of Dangerous Goods and Use of Transportable Pressure Equipment Regulations 2004: Regulation 7(13) and (14). Comments: This is a high-value product subject to government excise duty which must be moved between the distillery and bonded warehouses in secure sealed vehicles bearing government duty seals. The relaxation on packaging and labelling is taken into account in the additional requirements to ensure safety. Expiry date: 30 June 2015 RO bi UK 4 Subject: Adoption of RO bi SE 12 Initial reference to the national legislation: The Carriage of Dangerous Goods and Use of Transportable Pressure Equipment Regulations 2007 Part 1. Expiry date: 30 June 2015 RO bi UK 5 Subject: Collection of used batteries for disposal or recycling. Reference to Annex I, Section I.1 to Directive 2008/68/EC: Annexes A and B. Content of the Annex to the Directive: Special Provision 636 Content of the national legislation: Permits the following alternative conditions for Special Provision 636 of Chapter 3.3: Used lithium cells and batteries (UN 3090 and UN 3091) collected and presented for carriage for disposal between the consumer collecting point and the intermediate processing facility, together with other non-lithium cells or batteries (UN 2800 and UN 3028), are not subject to the other provisions of ADR if they meet the following conditions: They shall be packed in IH2 drums or 4H2 boxes conforming to the packing group II performance level for solids; Not more than 5 % of each package shall be lithium and lithium ion batteries; The maximum gross mass of each package shall not exceed 25 kg; The total quantity of packages per Transport Unit shall not exceed 333 kg; No other dangerous goods may be carried. Initial reference to the national legislation: The Carriage of Dangerous Goods and Use of Transportable Pressure Equipment 2007 part 1. Comments: Consumer collection points are usually in retail outlets and it is not practical to train large numbers of people to sort and package used batteries in accordance with ADR. The UK system would operate under guidelines set by the UK Waste and Resources Action Programme and would involve the supplying suitable ADR compliant packaging and appropriate instructions. Expiry date: 30 June 2015; (2) Annex II, Section II.3 is replaced by the following: II.3. National derogations Derogations for Member States for the transport of dangerous goods within their territory on the basis of Article 6(2) of Directive 2008/68/EC. Numbering of derogations: RA-a/bi/bii-MS-nn RA= Rail a/bi/bii= Article 6(2) a/bi/bii MS= Abbreviation of Member State nn= order number Based on Article 6(2)(a) of Directive 2008/68/EC DE Germany RA a DE 2 Subject: Combined packaging authorisation. Reference to Annex II, Section II.1 to Directive 2008/68/EC: 4.1.10.4 MP2. Content of the Annex to the Directive: Prohibition of combined packaging. Content of the national legislation: Class 1.4S, 2, 3 and 6.1; authorisation of combined packaging of objects in Class 1.4S (cartridges for small weapons), aerosols (Class 2) and cleaning and treatment materials in Class 3 and 6.1 (UN numbers listed) as sets to be sold in combined packaging in packaging group II and in small quantities. Initial reference to the national legislation: Gefahrgut-Ausnahmeverordnung  GGAV 2002 vom 6.11.2002 (BGBl. I S. 4350); Ausnahme 21. Comments: List No 30*, 30a, 30b, 30c, 30d, 30e, 30f, 30g. Expiry date: 30 June 2015 FR France RA a FR 3 Subject: Transport for the needs of the rail carrier. Reference to Annex II, Section II.1 to Directive 2008/68/EC: 5.4.1. Content of the Annex to the Directive: Information concerning hazardous materials to be indicated on the consignment note. Content of the national legislation: Transport for the needs of the rail carrier of quantities not exceeding the limits set in 1.1.3.6 is not subject to the load declaration obligation. Initial reference to the national legislation: ArrÃ ªtÃ © du 5 juin 2001 relatif au transport des marchandises dangereuses par chemin de fer  Article 20.2. Expiry date: 30 June 2015 RA a FR 4 Subject: Exemption from the labelling of certain mail wagons. Reference to Annex II, Section II.1 to Directive 2008/68/EC: 5.3.1. Content of the Annex to the Directive: Obligation to affix labels on the walls of wagons. Content of the national legislation: Only mail wagons carrying over 3 tonnes of a material in the same class (other than 1, 6.2 or 7) must be labelled. Initial reference to the national legislation: ArrÃ ªtÃ © du 5 juin 2001 relatif au transport des marchandises dangereuses par chemin de fer  Article 21.1. Expiry date: 30 June 2015 SE Sweden RA a SE 1 Subject: A railway carriage carrying dangerous goods, as express goods, need not be marked with labels. Reference to Annex II, Section II.1 to Directive 2008/68/EC: 5.3.1. Content of the Annex to the Directive: Railway carriages carrying dangerous goods must display labels. Content of the national legislation: A railway carriage carrying dangerous goods, as express goods, need not be marked with labels. Initial reference to the national legislation: SÃ ¤rskilda bestÃ ¤mmelser om vissa inrikes transporter av farligt gods pÃ ¥ vÃ ¤g och i terrÃ ¤ng. Comments: There are quantity limits in the RID for goods designated as express goods. Therefore it is a small quantity issue. Expiry date: 30 June 2015 UK United Kingdom RA a UK 1 Subject: Carriage of items containing certain low-hazard radioactive material such as clocks, watches, smoke detectors, compass dials. Reference to Annex II, Section II.1 to Directive 2008/68/EC: Most requirements of the RID. Content of the Annex to the Directive: Requirements concerning the carriage of Class 7 material. Content of the national legislation: Total exemption from the provisions of the national regulations for certain commercial products containing limited quantities of radioactive material. Initial reference to the national legislation: Packaging, Labelling and Carriage of Radioactive Material by Rail Regulations 1996, reg. 2(6) (as amended by Schedule 5 of the Carriage of Dangerous Goods (Amendment) Regulations 1999). Comments: This derogation is a short-term measure, which will no longer be required when similar amendments to the IAEA regulations are incorporated into the RID. Expiry date: 30 June 2015 RA a UK 2 Subject: Easing of restrictions on transporting mixed loads of explosives, and explosives with other dangerous goods, in wagons, vehicles and containers (N4/5/6). Reference to Annex II, Section II.1 to Directive 2008/68/EC: 7.5.2.1 and 7.5.2.2. Content of the Annex to the Directive: Restrictions on certain types of mixed loading. Content of the national legislation: National legislation is less restrictive regarding mixed loading of explosives, providing such carriage can be accomplished without risk. Initial reference to the national legislation: Packaging, Labelling and Carriage of Radioactive Material by Rail Regulations 1996, reg. 2(6) (as amended by Schedule 5 of the Carriage of Dangerous Goods (Amendment) Regulations 1999). Comments: The UK wishes to permit some variations on the mixing rules for explosives with other explosives and for explosives with other dangerous goods. Any variation will have a quantity limitation on one or more constituent parts of the load and would be permitted only if all reasonably practicable measures have been taken to prevent the explosives being brought into contact with, or otherwise endangering or being endangered by, any such goods . Examples of variations the UK may want to permit are: 1. Explosives allocated on classification to UN Numbers 0029, 0030, 0042, 0065, 0081, 0082, 0104, 0241, 0255, 0267, 0283, 0289, 0290, 0331, 0332, 0360 or 0361 may be carried in the same vehicle with the dangerous goods allocated on classification UN Number 1942. The quantity of UN 1942 that may be carried shall be limited by deeming it to be an explosive of 1.1D. 2. Explosives allocated on classification to UN Numbers 0191, 0197, 0312, 0336, 0403, 0431 or 0453 may be carried in the same vehicle with dangerous goods (except flammable gases, infectious substances and toxic substances) in transport category 2 or dangerous goods in transport category 3, or any combination of them, provided the total mass or volume of dangerous goods in transport category 2 does not exceed 500 kg or l and the total net mass of such explosives does not exceed 500 kg. 3. Explosives of 1.4G may be carried with flammable liquids and flammable gases in transport category 2 or non-flammable, non-toxic gases in transport category 3, or in any combination of them in the same vehicle, provided the total mass or volume of dangerous goods when added together does not exceed 200 kg or l and the total net mass of explosives does not exceed 20 kg. 4. Explosive articles allocated on classification to UN Numbers 0106, 0107 or 0257 may be carried with explosive articles in Compatibility Group D, E or F for which they are components. The total quantity of explosives of UN Numbers 0106, 0107 or 0257 shall not exceed 20 kg. Expiry date: 30 June 2015 RA a UK 3 Subject: To allow different maximum total quantity per transport unit for Class 1 goods in categories 1 and 2 of table in 1.1.3.1. Reference to Annex II, Section II.1 to Directive 2008/68/EC: 1.1.3.1. Content of the Annex to the Directive: Exemptions related to the nature of the transport operation. Content of the national legislation: To lay down rules regarding exemptions for limited quantities and mixed loading of explosives. Initial reference to the national legislation: The Carriage of Dangerous Goods and Use of Transportable Pressure Equipment Regulations 2004: Regulation 3(7)(b). Comments: To allow different limited quantity limits and mixed loading multiplication factors for Class 1 goods, namely 50  for category 1 and 500  for category 2. For the purpose of calculating mixed loads, the multiplication factors are to read 20  for transport category 1 and 2  for transport category 2. Expiry date: 30 June 2015 RA a UK 4 Subject: Adoption of RA a FR 6. Reference to Annex II, Section II.1 to Directive 2008/68/EC: 5.3.1.3.2. Content of the Annex to the Directive: Relaxation of placarding requirement for piggyback carriage. Content of the national legislation: The placarding requirement does not apply in cases where the vehicle placards are clearly visible. Initial reference to the national legislation: The Carriage of Dangerous Goods and Use of Transportable Pressure Equipment Regulations 2004: Regulation 7(12). Comments: This has always been a UK national provision. Expiry date: 30 June 2015 RA a UK 5 Subject: Distribution of goods in inner packagings to retailers or users (excluding those of classes 1, 4.2, 6.2, and 7) from local distribution depots to retailers or users and from retailers to end users. Reference to Annex II, Section II.1 to Directive 2008/68/EC: 6.1. Content of the Annex to the Directive: Requirements for the construction and testing of packagings. Content of the national legislation: Packagings are not required to have been allocated an RID/ADR or UN mark. Initial reference to the national legislation: The Carriage of Dangerous Goods and Use of Transportable Pressure Equipment Regulations 2007: Regulation 26. Comments: RID requirements are inappropriate for the final stages of carriage from a distribution depot to a retailer or user or from a retailer to an end user. The purpose of this derogation is to allow the inner receptacles of goods for retail distribution to be carried on the rail leg of a local distribution journey without an outer packaging. Expiry date: 30 June 2015 Based on Article 6(2)(b)(i) of Directive 2008/68/EC DE Germany RA bi DE 2 Subject: Transportation of packaged hazardous waste. Reference to Annex II, Section II.1 to Directive 2008/68/EC: 1 to 5. Content of the Annex to the Directive: Classification, packaging and marking. Content of the national legislation: Classes 2 to 6.1, 8 and 9: Combined packaging and transportation of hazardous waste in packs and IBCs; waste must be packaged in internal packagings (as collected) and categorised in specific waste groups (avoidance of dangerous reactions within a waste group); use of special written instructions relating to the waste groups and as a waybill; collection of domestic and laboratory waste, etc. Initial reference to the national legislation: Gefahrgut-Ausnahmeverordnung  GGAV 2002 vom 6.11.2002 (BGBl. I S. 4350); Ausnahme 20. Comments: List No 6*. Expiry date: 30 June 2015 RA-bi-DE-3 Subject: Local transport of UN 1381 (phosphorus, yellow, under water), Class 4.2, packaging group I, in railway tank wagons. Reference to Annex II, Section II.1 to Directive 2008/68/EC: 6.8, 6.8.2.3. Content of the Annex to the Directive: Provisions for the construction of tanks and tank wagons. Chapter 6.8, subsection 6.8.2.3, requires type approval for tanks carrying UN 1381 (phosphorus, yellow, under water). Content of the national legislation: Local transport of UN 1381 (phosphorus, yellow, under water), Class 4.2, packaging group I, over short distances (from Sassnitz-Mukran to Lutherstadt Wittenberg-Piesteritz and Bitterfeld) in railway tank wagons built according to Russian standards. The transport of the goods is subject to additional operational provisions laid down by the competent safety authorities. Initial reference to the national legislation: Ausnahme Eisenbahn-Bundesamt Nr. E 1/92. Expiry date: 1 January 2014. DK Denmark RA bi DK-1 Subject: Carriage of dangerous goods in tunnels Reference to Annex II, Section II.1 to Directive 2008/68/EC: 7.5 Content of the Annex to the Directive: Loading, unloading and protective distances Content of the national legislation: The legislation provides for alternative provisions than provided for in Annex II, Section II.1 to Directive 2008/68/EC regarding carriage through the rail tunnel of the fixed link across the Great Belt. These alternative provisions relate only to load volume and the distance between dangerous goods loads. Initial reference to the national legislation: Bestemmelser om transport af eksplosiver i jernbanetunnelerne pÃ ¥ StorebÃ ¦lt og Ãresund, 15 February 2005. Comments: Expiry date: 30 June 2015 RA bi DK-2 Subject: Carriage of dangerous goods in tunnels Reference to Annex II, Section II.1 to Directive 2008/68/EC: 7.5. Content of the Annex to the Directive: Loading, unloading and protective distances Content of the national legislation: The legislation provides for alternative provisions than provided for in Annex II, Section II.1 to Directive 2008/68/EC regarding carriage through the rail tunnel of the fixed link across Ãresund. These alternative provisions relate only to load volume and the distance between dangerous goods loads. Initial reference to the national legislation: Bestemmelser om transport af eksplosiver i jernbanetunnelerne pÃ ¥ StorebÃ ¦lt og Ãresund, 15 February 2005. Comments: Expiry date: 29 February 2016 CZ Czech Republic RA-bi-CZ-1 Subject: Local transport of UN 1381 (PHOSPHORUS, WHITE or YELLOW, UNDER WATER or IN SOLUTION, Class 4.2, Classification code ST3, Packing group I), over short-distance in tank-wagons. Reference to Annex II, Section II.1 to Directive 2008/68/EC: 6.8, 6.8.2.3. Content of the Annex to the Directive: Provisions for the construction of tank-wagons. Chapter 6.8, subsection 6.8.2.3, requirements for design approval for tank-wagons carrying UN 1381 (PHOSPHORUS, WHITE or YELLOW, UNDER WATER or IN SOLUTION, Class 4.2, Classification code ST3, Packing group I). Content of the national legislation: Transport of UN 1381 (PHOSPHORUS, WHITE or YELLOW, UNDER WATER or IN SOLUTION, Class 4.2, Classification code ST3, Packing group I) between the stations Petrovice u KarvinÃ ©, state border CZ/PL, and BoÃ Ã ­ Les, in railway tank-wagons constructed in accordance with the requirements of the Agreement on International Goods Transport by Rail (SMGS). The transport is subject to further operational measures taken in particular at the level of the railway undertaking, the infrastructure manager, and relevant branches of the Integrated Rescue System. Reference to the national legislation: Exemption issued by the Ministry of Transport. Expiry date: 1 January 2014 SE Sweden RA bi SE 1 Subject: Carriage of hazardous waste to hazardous waste disposal plants. Reference to Annex II, Section II.1 to Directive 2008/68/EC: 2, 5.2, and 6.1. Content of the Annex to the Directive: Classification, marking and labelling, and requirements for the construction and testing of packaging. Content of the national legislation: The legislation consists of simplified classification criteria, less restrictive requirements for the construction and testing of packaging, and modified labelling and marking requirements. Instead of classifying hazardous waste according to the RID, it is assigned to different waste groups. Each waste group contains substances that can, in accordance with the RID, be packed together (mixed packing). Each package must be marked with the relevant waste group code instead of the UN number. Initial reference to the national legislation: SÃ ¤rskilda bestÃ ¤mmelser om vissa inrikes transporter av farligt gods pÃ ¥ vÃ ¤g och i terrÃ ¤ng. Comments: These regulations may be used only for the carriage of hazardous waste from public recycling sites to hazardous waste disposal plants. Expiry date: 30 June 2015 Based on Article 6(2)(b)(ii) of Directive 2008/68/EC DE Germany RA bii DE 1 Subject: Local transport of UN 1051 hydrogen cyanide, stabilised, liquid, containing 1 % or less water by mass, in railway tank wagons, derogating from subsection 4.3.2.1.1 of Annex II, Section II.1 to Directive 2008/68/EC. Reference to Annex II, Section II.1 to Directive 2008/68/EC: 3.2, 4.3.2.1.1. Content of the Annex to the Directive: ban on the transport of UN 1051 (hydrogen cyanide), stabilised, liquid, containing 1 % or less water by mass Content of the national legal provisions: local transport by rail on particular designated routes as part of a defined industrial process and closely controlled under clearly specified conditions. Transport takes place in tank wagons which are licensed specifically for this purpose and whose construction and fittings are continually adapted in line with the latest safety technology (e.g. equipping with crash buffers in accordance with TE 22). The transport process is regulated in detail by additional operational safety provisions in agreement with the relevant safety and danger-aversion authorities and is monitored by the relevant supervisory authorities. Original reference to national legal provisions: derogation No E 1/97 (4th amended version), Federal Office for Railways End of the period of validity: 1 January 2017 DE Germany RA-bii-DE-2 Subject: local transport on designated routes of UN 1402 (calcium carbide), packaging group I, in containers on wagons. Reference to Annex II, Section II.1 to Directive 2008/68/EC: 3.2, 7.3.1.1. Content of the Annex to the Directive: General provisions for transport in bulk. Chapter 3.2, Table A, does not allow calcium carbide to be carried in bulk. Content of the national legislation: Local transport by rail of UN 1402 (calcium carbide), packaging group I, on specifically designated routes, as part of a defined industrial process and closely controlled under clearly specified conditions. The loads are transported in purpose-built containers in wagons. The transport of the goods is subject to additional operational provisions laid down by the competent safety authorities. Initial reference to the national legislation: Ausnahme Eisenbahn-Bundesamt Nr. E 3/10. Expiry date: 15 January 2018; (3) Annex III, Section III.3 is replaced by the following: III.3. National derogations Derogations for Member States for the transport of dangerous goods within their territory on the basis of Article 6(2) of Directive 2008/68/EC. Numbering of derogations: IW-a/bi/bii-MS-nn IW= Inland waterways a/bi/bii= Article 6(2) a/bi/bii MS= Abbreviation of Member State nn= order number Based on Article 6(2)(b)(i) of Directive 2008/68/EC BG Bulgaria IW bi BG 1 Subject: Classification and inspection of bunker vessels Reference to Annex III, Section III.1 to Directive 2008/68/EC: Chapter 1.15. Content of the Annex to the Directive: The provisions of Chapter 1.15, Recognition of classification societies, require that a classification society to be recognised under the provisions shall undertake the procedure for their recognition specified in Section 1.15.2. Content of the national legislation: Classification and inspection of bunker vessels for petroleum products operating in the waters of Bulgarian river ports or other areas under the direct jurisdiction of these ports carried out by classification society not recognised according to Chapter 1.15 of Annex III, Section III.1 to Directive 2008/68/EC is authorised provided that safety is not compromised. Initial reference to the national legislation: Ã Ã °ÃÃ µÃ ´Ã ±Ã °   16 Ã ¾Ã  20 Ã Ã ½Ã ¸ 2006 Ã ³. Ã ·Ã ° Ã ¾Ã ±ÃÃ °Ã ±Ã ¾Ã Ã ºÃ ° Ã ¸ Ã ¿ÃÃ µÃ ²Ã ¾Ã · Ã ½Ã ° Ã ¾Ã ¿Ã °Ã Ã ½Ã ¸ Ã Ã ¾Ã ²Ã °ÃÃ ¸ Ã ¿Ã ¾ Ã ¼Ã ¾ÃÃ µ Ã ¸ Ã ¿Ã ¾ Ã ²Ã Ã ÃÃ µÃ Ã ½Ã ¸ Ã ²Ã ¾Ã ´Ã ½Ã ¸ Ã ¿Ã Ã Ã ¸Ã Ã °; Ã Ã °ÃÃ µÃ ´Ã ±Ã °   4 Ã ¾Ã  9 Ã Ã ½Ã Ã °ÃÃ ¸ 2004 Ã ³. Ã ·Ã ° Ã ¿ÃÃ ¸Ã ·Ã ½Ã °Ã ²Ã °Ã ½Ã µ Ã ½Ã ° Ã ¾ÃÃ ³Ã °Ã ½Ã ¸Ã ·Ã °Ã Ã ¸Ã ¸ Ã ·Ã ° Ã ¸Ã ·Ã ²Ã ÃÃ Ã ²Ã °Ã ½Ã µ Ã ½Ã ° Ã ¿ÃÃ µÃ ³Ã »Ã µÃ ´Ã ¸ Ã ½Ã ° Ã ºÃ ¾ÃÃ °Ã ±Ã ¸ Ã ¸ Ã ºÃ ¾ÃÃ °Ã ±Ã ¾Ã ¿ÃÃ ¸Ã Ã µÃ ¶Ã °Ã Ã µÃ »Ã ¸ (Ordinance No 16 of 20 June 2006 on the handling of dangerous goods and the carriage thereof by sea and by inland waterway; Ordinance No 4 of 9 January 2004 on the recognition of ship survey and ship owners examination societies). Comments: The derogation applies only to vessels operating in port areas or other areas under the direct jurisdiction of these ports. Expiry date: 15 January 2018